 

Exhibit 10.25

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LEASE

--------------------------------------------------------------------------------

Between

LONGBARREL PROPERTY LIMITED PARTNERSHIP

and

SPECTRALINK CORPORATION

September         , 2005

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


 

PARTICULARS

 

DATE:

 

 

LANDLORD:

 

LEGAL AND GENERAL ASSURANCE SOCIETY LIMITED of Temple Court 11 Queen Victoria
Street London EC4N 4TP

TENANT:

 

SPECTRALINK INTERNATIONAL CORPORATION of 5755 Central Avenue Boulder CO 80301
USA

GUARANTOR:

 

SPECTRALINK CORPORATION of 5755 Central Avenue Boulder CO 80301 USA

PROPERTY:

 

First Floor Futura House The Southwood Crescent Southwood Business Park
Farnborough Hampshire

ESTATE:

 

the Landlord’s property known as Southwood Business Park Farnborough Hampshire

LENGTH OF TERM:

 

5 years

TERM COMMENCEMENT DATE:

 

2005

INITIAL RENT:

 

£95,568 per annum

RENT COMMENCEMENT DATE:

 

2007, provided that this date shall be postponed by one day for each day or part
of a day after 5 December 2005 that the works listed under the headings “Heating
Plant and Controls”, “Electrical Services”, “Fire Alarm System” and “Lift
Installation” in the Schedule of Defects annexed to this Lease are not completed
in accordance with clause 4.5, subject always to compliance by the Tenant with
the provisions of clause 3.24

 

 


--------------------------------------------------------------------------------


 

DATED

PARTIES

1

 

Landlord

 

LEGAL AND GENERAL ASSURANCE SOCIETY LIMITED (company no 166055) whose registered
office is at Temple Court 11 Queen Victoria Street London EC4N 4TP

2

 

Tenant

 

SPECTRALINK INTERNATIONAL CORPORATION of 5755 Central Avenue Boulder CO 80301
USA

3

 

Guarantor

 

SPECTRALINK CORPORATION of 5755 Central Avenue Boulder CO 80301 USA

 

OPERATIVE PROVISIONS


1                                                    DEFINITIONS AND
INTERPRETATION


1.1                                           UNLESS THE CONTRARY INTENTION
APPEARS THE FOLLOWING DEFINITIONS APPLY:

Building

 

the building of which the Property forms part as the same is shown for the
purposes of identification only edged red on Plan 1 and each and every part of
the Building;

 

 

 

Common Parts

 

those parts of the Building to be used in common by any of the Tenant, other
tenants and occupiers of the Building, the Landlord, and those properly
authorised or permitted by them to do so, and Common Parts includes (but without
limitation) the atrium and entrance hall and entrance ways, corridors, lobbies,
staircases, lavatories, access ways, passages, lifts, service areas and other
such amenities, but excluding any such parts as may be within the Property;

 

 

 

Conduits

 

any pipe wire duct cable channel sewer drain water-course gutter shaft flue
subway or other service media;

 

1


--------------------------------------------------------------------------------


 

Encumbrances

 

the matters contained imposed by or referred to in the registers of title number
HP515573;

 

 

 

Estate

 

the land briefly described in the Particulars together with all roadways
pathways covered ways pedestrian access ways and areas car parking spaces and
roads giving access thereto refuse collection and disposal areas gardens verges
and landscaped areas and all other areas and items on or forming part of the
land in the ownership of the Landlord as the same is shown for the purposes of
identification only edged green on Plan 1 together with any extensions or
additions to it from time to time;

 

 

 

Fair Proportion

 

in relation to the Estate Services referred to in Schedule 3 Part 2, 4.67%
(provided that in the event that the Estate is extended or added to this
percentage will be reduced by an appropriate amount to take account of such
extension or addition);

 

AND

 

in relation to the Building Services referred to in Schedule 3 Part 3, 48.89%;

 

OR

 

in either case such other proportion as the Landlord may at its discretion
attribute to the Property from time to time as shall be fair and reasonable in
the circumstances and in the exercise of the discretion the Landlord may if it
is appropriate:

 

(a) attribute the whole of such expenditure to the Property; and

 

(b) make special attributions of expenditure in

 

2


--------------------------------------------------------------------------------


 

 

the case of services provided outside of the hours of 7am and 7pm on weekdays or
during weekends and public holidays where only some tenants on the Estate or in
the Building (as the case may be) elect to carry on their business;

 

 

 

Inherent Defect

 

any defect in the Property or the Building (as the case may be) which is
attributable to defective design, defective workmanship, defective materials or
defective supervision in or of any works carried out to the Building since its
initial construction;

 

 

 

Insured Risks

 

risks of loss or damage by fire storm tempest earthquake explosion lightning
aircraft and articles dropped from aircraft civil commotion malicious damage
impact by vehicles flood and bursting and overflowing of water pipes and tanks
terrorism landslip subsidence heave and such other risks as the Landlord may in
its absolute discretion think fit to insure against;

 

 

 

Interest

 

interest at the rate of 4% over the base rate of Barclays Bank PLC from time to
time (as well after as before judgement) or such other comparable rate as the
Landlord may reasonably and properly designate if the base rate ceases to be
published compounded at quarterly rests on 31 March 30 June 30 September and 31
December in each year;

 

 

 

Landlord

 

the person referred to in the Particulars as the Landlord and shall include the
person for the time being entitled to the reversion immediately expectant on the
determination of the term hereby created;

 

3


--------------------------------------------------------------------------------


 

Outgoings

 

(in relation to the Property) all non-domestic rates, (including rates for
unoccupied property), water rates, water charges and all existing and future
rates, taxes, charges, assessments, impositions and outgoings whatsoever
(whether parliamentary or local) which are now or may at any time be payable,
charged or assessed on property, or the owner or occupier of property, but
“taxes” in this context does not include value added tax, nor any taxes imposed
on the Landlord in respect of the yearly rent reserved by this Lease, or in
respect of a disposal of the interest in immediate reversion to this Lease;

 

 

 

 

 

Particulars

 

the details appearing on the page headed “Particulars” at the front of this
Lease;

 

 

 

 

 

Plan

 

a plan annexed to this Lease;

 

 

 

 

 

Planning Acts

 

“the consolidating Acts” as defined in the Planning (Consequential Provisions)
Act 1990 and any other legislation relating to town and country planning in
force from time to time;

 

 

 

 

 

Property

 

the property briefly described in the Particulars and every part thereof as the
same is shown edged red on Plan 2 including:

 

 

 

 

 

 

 

(a)

the glass of the external windows and lights of the Property but excluding the
frames and fitments;

 

 

 

 

 

 

(b)

the doors, door frames, equipment, fitments and any glass relating to the doors
of the Property;

 

 

 

 

 

 

(c)

the internal plaster or other surfaces of loadbearing walls and columns within
the Property and of walls which form

                                                               

 

4


--------------------------------------------------------------------------------


 

 

 

boundaries of the Property;

 

 

 

 

 

 

 

 

(d)

non-loadbearing walls completely within the Property;

 

 

 

 

 

 

(e)

the flooring, raised floors and floor screeds down to the joists or other
structural parts supporting the flooring of the Property;

 

 

 

 

 

 

(f)

the plaster or other surfaces of the ceilings and false ceilings within the
Property and the voids between the ceilings and false ceilings;

 

 

 

 

 

 

(g)

the Conduits within and exclusively serving the Property;

 

 

 

 

 

 

(h)

appurtenances, fixtures, fittings and rights granted by this Lease; and

 

 

 

 

 

 

(i)

machinery and plant situated within and exclusively serving the Property;

 

 

 

 

 

 

and improvements and additions made to, and fixtures, fittings and appurtenances
in, the Property, but excluding Tenant’s fixtures and fittings the structural
parts loadbearing framework roof foundations joists and external walls and the
Conduits and machinery and plant within (but not exclusively serving) the
Property and the window frames;

 

 

 

 

 

Tenant

 

the person referred to in the Particulars as the Tenant and shall include the
Tenant’s successors in title;

 

 

 

 

 

Term

 

the length of Term set out in the Particulars calculated from and including the
Term Commencement Date set out in the Particulars; and

 

 

5


--------------------------------------------------------------------------------


 

Unsecured Underletting

 

an underletting of the whole or part of the Property in relation to which the
underlessor and the underlessee have agreed to exclude the provisions of
sections 24 to 28 of the Landlord and Tenant Act 1954 before completion of the
underletting or, if earlier, the underlessee’s contractual obligation to enter
into the underletting have duly carried out the requirements of schedule 1 and 2
of the Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 to
render their agreement valid.

 


1.2                                           ANY OBLIGATION ON A PARTY TO THIS
LEASE TO DO ANY ACT INCLUDES AN OBLIGATION TO PROCURE THAT IT IS DONE.


1.3                                           WHERE THE TENANT IS PLACED UNDER A
RESTRICTION IN THIS LEASE THE RESTRICTION INCLUDES THE OBLIGATION ON THE TENANT
NOT TO PERMIT OR ALLOW THE INFRINGEMENT OF THE RESTRICTION BY ANY PERSON UNDER
THE TENANT’S CONTROL.


1.4                                           REFERENCES TO LIABILITY INCLUDE
WHERE THE CONTEXT ALLOWS CLAIMS DEMANDS PROCEEDINGS DAMAGES LOSSES COSTS AND
EXPENSES.


1.5                                           THE CLAUSE AND PARAGRAPH HEADINGS
IN THIS LEASE ARE FOR EASE OF REFERENCE ONLY AND ARE NOT TO BE TAKEN INTO
ACCOUNT IN THE CONSTRUCTION OR INTERPRETATION OF ANY PROVISION TO WHICH THEY
REFER.


1.6                                           UNLESS THE CONTRARY INTENTION
APPEARS REFERENCES:


1.6.1                                                            TO NUMBERED
CLAUSES AND SCHEDULES ARE REFERENCES TO THE RELEVANT CLAUSE IN OR SCHEDULE TO
THIS LEASE; AND


1.6.2                                                            TO A NUMBERED
PARAGRAPH IN ANY SCHEDULE ARE REFERENCES TO THE RELEVANT PARAGRAPH IN THAT
SCHEDULE.


1.7                                           WORDS IN THIS LEASE DENOTING THE
SINGULAR INCLUDE THE PLURAL MEANING AND VICE VERSA.


1.8                                           EXCEPT FOR THE TOWN AND COUNTRY
PLANNING (USE CLASSES) ORDER 1987 REFERENCES IN THIS LEASE TO ANY STATUTES OR
STATUTORY INSTRUMENTS INCLUDE ANY STATUTE OR STATUTORY

6


--------------------------------------------------------------------------------



                                                          INSTRUMENT AMENDING
CONSOLIDATING OR REPLACING THEM RESPECTIVELY FROM TIME TO TIME IN FORCE AND
REFERENCES TO A STATUTE INCLUDE STATUTORY INSTRUMENTS AND REGULATIONS MADE
PURSUANT TO IT.


1.9                                           WORDS IN THIS LEASE IMPORTING ONE
GENDER INCLUDE BOTH OTHER GENDERS AND MAY BE USED INTERCHANGEABLY AND WORDS
DENOTING NATURAL PERSONS WHERE THE CONTEXT ALLOWS INCLUDE CORPORATIONS AND VICE
VERSA.


1.10                                     FOR THE PURPOSES OF THIS LEASE TWO
COMPANIES ARE MEMBERS OF THE SAME GROUP IF ONE IS THE SUBSIDIARY OF THE OTHER OR
BOTH ARE SUBSIDIARIES OF A THIRD COMPANY “SUBSIDIARY” HAVING THE MEANING GIVEN
TO IT IN SECTION 736 OF THE COMPANIES ACT 1985.


1.11                                     IN THIS LEASE UNLESS THERE BE SOMETHING
IN THE SUBJECT OR CONTEXT INCONSISTENT THEREWITH WHERE THERE ARE TWO OR MORE
PERSONS INCLUDED IN THE EXPRESSION “THE TENANT” OR “THE GUARANTOR” THEN
COVENANTS MADE BY THEM SHALL BE COVENANTS BY THEM JOINTLY AND SEVERALLY.


2                                                    THE LANDLORD AT THE REQUEST
OF THE GUARANTOR HEREBY DEMISES UNTO THE TENANT THE PROPERTY TOGETHER WITH THE
RIGHTS SET OUT IN SCHEDULE 4 EXCEPT AND RESERVED TO THE LANDLORD AND ALL OTHERS
SO AUTHORISED THE RIGHTS SET OUT IN SCHEDULE 1 FOR THE TERM AND SUBJECT TO THE
ENCUMBRANCES THE TENANT PAYING DURING THE TERM:


2.1                                           THE YEARLY RENT OF £95,568 BY
EQUAL QUARTERLY PAYMENTS IN ADVANCE ON THE USUAL QUARTER DAYS IN EVERY YEAR THE
FIRST (OR A PROPORTIONATE PART) OF SUCH PAYMENTS IN RESPECT OF THE PERIOD
COMMENCING ON THE RENT COMMENCEMENT DATE AND ENDING ON THE DAY PRECEDING THE
FOLLOWING QUARTER DAY TO BE MADE ON THE RENT COMMENCEMENT DATE; AND


2.2                                           AS ADDITIONAL RENT:


2.2.1                                                            THE SERVICE
CHARGE COMMENCING ON THE TERM COMMENCEMENT DATE;


2.2.2                                                            THE COSTS
INCURRED BY THE LANDLORD UNDER CLAUSE 4.2 COMMENCING ON THE TERM COMMENCEMENT
DATE;


2.2.3                                                            INTEREST
PAYABLE BY THE TENANT UNDER THE TERMS OF THIS LEASE; AND


2.2.4                                                            SUCH VALUE
ADDED TAX AS MAY BE CHARGEABLE ON THE RENT AND OTHER ADDITIONAL RENTS RESERVED
BY THIS LEASE.

7


--------------------------------------------------------------------------------



3                                                    THE TENANT COVENANTS WITH
THE LANDLORD DURING THE TERM AND ANY STATUTORY EXTENSION OF THE TENANCY CREATED
BY THIS LEASE AS FOLLOWS:


3.1.1                                                            TO PAY THE
YEARLY RENT AT THE TIMES AND IN THE MANNER REQUIRED IN CLAUSE 2 FREE FROM ANY
DEDUCTIONS AND RIGHTS OF SET-OFF (EXCEPT WHERE REQUIRED BY LAW) (LEGAL OR
EQUITABLE) AND BY MEANS OF STANDING ORDER TO THE TENANT’S BANKERS.


3.1.2                                                            TO PAY THE
ADDITIONAL RENTS RESERVED BY THIS LEASE AT THE TIMES AND IN THE MANNER
SPECIFIED.


3.2


3.2.1                                                            TO PAY INTEREST
ON SO MUCH OF THE YEARLY RENT AS REMAINS UNPAID AFTER IT HAS BECOME DUE AND ON
THE ADDITIONAL RENTS AND OTHER MONIES PAYABLE UNDER THIS LEASE AS REMAIN UNPAID
7 DAYS AFTER THEY HAVE BECOME DUE FROM THE DATE THAT THEY BECAME DUE UNTIL
PAYMENT IS MADE TO THE LANDLORD.


3.2.2                                                            TO PAY INTEREST
UNDER CLAUSE 3.2.1 FOR ANY PERIOD DURING WHICH THE LANDLORD PROPERLY REFUSES TO
ACCEPT THE TENDER OF PAYMENT BECAUSE OF AN UNREMEDIED BREACH OF COVENANT BY THE
TENANT.


3.3


3.3.1                                                            TO PAY
OUTGOINGS.


3.3.2                                                            TO PAY ALL
VALUE ADDED TAX (OR ANY TAX OF A SIMILAR NATURE THAT MAY BE SUBSTITUTED FOR IT
OR LEVIED IN ADDITION TO IT) ON ANY SUMS OF MONEY CHARGEABLE THERETO WHICH SHALL
BE DUE FROM THE TENANT BY VIRTUE OF THE PROVISIONS OF THIS LEASE AND TO
INDEMNIFY THE LANDLORD AGAINST ANY LIABILITY TO PAY VALUE ADDED TAX ON ANY SUCH
SUMS INSOFAR AS THE SAME MAY BE IRRECOVERABLE BY THE LANDLORD.


3.3.3                                                            IF THE PROPERTY
IS DAMAGED BY ANY INSURED RISK, THE TENANT WILL PAY TO THE LANDLORD WITHIN 14
DAYS OF WRITTEN DEMAND THE AMOUNT OF ANY UNINSURED EXCESS TO WHICH THE INSURANCE
COVER OF THE LANDLORD IS SUBJECT.


3.3.4                                                            THE TENANT WILL
PAY THE COST OF THE REVALUATION OF THE PROPERTY FOR INSURANCE PURPOSES BUT NOT
MORE THAN ONCE IN ANY TWO YEAR PERIOD.


3.3.5                                                            TO REFUND TO
THE LANDLORD WITHIN 14 DAYS OF WRITTEN DEMAND (WHERE OUTGOINGS RELATE TO THE
WHOLE OR PART OF THE BUILDING OR OTHER PROPERTY INCLUDING THE PROPERTY) A FAIR
AND PROPER PROPORTION OF THE

8


--------------------------------------------------------------------------------


 


                                                                                   
OUTGOINGS ATTRIBUTABLE TO THE PROPERTY, SUCH PROPORTION TO BE CONCLUSIVELY
DETERMINED BY THE LANDLORD OR THE LANDLORD’S SURVEYOR (IN EACH CASE ACTING
REASONABLY AND IMPARTIALLY).


3.3.6                                                            TO PAY FOR ALL
GAS AND ELECTRICITY CONSUMED ON THE PROPERTY, ALL CHARGES FOR METERS, AND ALL
STANDING CHARGES.


3.4                                           AT ALL TIMES DURING THE TERM TO
REPAIR, MAINTAIN AND CLEAN THE PROPERTY AND TO KEEP THE PROPERTY IN GOOD AND
SUBSTANTIAL REPAIR AND CONDITION AND MAINTAINED (EXCEPT IN RESPECT OF DAMAGE
CAUSED BY AN INSURED RISK OR INHERENT DEFECT) AND TO YIELD UP THE SAME AT THE
EXPIRATION OR SOONER DETERMINATION OF THE TERM OR AT SUCH LATER TIME AS THE
LANDLORD RECOVERS POSSESSION OF THE PROPERTY FROM THE TENANT REPAIRED AND KEPT
IN ACCORDANCE WITH THE TENANT’S COVENANTS IN THIS LEASE AND IF SO REQUIRED BY
THE LANDLORD TO REMOVE FROM THE PROPERTY ALL THE TENANT’S BELONGINGS THAT IS TO
SAY TRADE FIXTURES AND FITTINGS  AND ALL NOTICES NOTICE BOARDS AND SIGNS BEARING
THE NAME OF OR OTHERWISE RELATING TO THE TENANT (INCLUDING IN THIS CONTEXT ANY
PERSONS DERIVING TITLE TO THE PROPERTY UNDER THE TENANT) OR ITS BUSINESS AND TO
MAKE GOOD TO THE REASONABLE SATISFACTION OF THE LANDLORD ALL DAMAGE TO THE
PROPERTY AND THE BUILDING RESULTING FROM THE REMOVAL OF THE TENANT’S BELONGINGS
FROM THE PROPERTY.


3.5                                           WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING COVENANT:


3.5.1                                                            IN THE LAST
THREE MONTHS OF THE TERM (HOWEVER IT MAY TERMINATE) TO PAINT POLISH PAPER OR
OTHERWISE PROPERLY TO TREAT AS THE CASE MAY BE ALL THE INSIDE OF THE PROPERTY IN
A WORKMANLIKE MANNER AND IN EVERY CASE WITH MATERIALS OF GOOD QUALITY.


3.5.2                                                            NOT WITHOUT THE
CONSENT OF THE LANDLORD TO ALTER, COVER UP OR CHANGE ANY PART OF THE
ARCHITECTURAL DECORATIONS OR THE EXTERNAL COLOUR OF THE PROPERTY.


3.5.3                                                            TO UNSTOP
CLEANSE REPAIR AND MAINTAIN AND SO TO KEEP ALL CONDUITS EXCLUSIVELY SERVING THE
PROPERTY AND BELONGING TO OR FORMING PART OF THE PROPERTY.


3.5.4                                                            TO REPAIR OR
REPLACE IF BEYOND REPAIR FORTHWITH BY NEW ARTICLES OF SIMILAR KIND AND QUALITY
ANY FIXTURES FITTINGS OR PLANT OR EQUIPMENT (OTHER THAN TENANT’S OR TRADE
FIXTURES AND FITTINGS) UPON OR IN THE PROPERTY WHICH SHALL BECOME IN NEED OF
REPAIR OR REPLACEMENT.

9


--------------------------------------------------------------------------------



3.5.5                                                            TO KEEP THE
PROPERTY PROPERLY CLEANSED AND TO CLEAN THE INSIDE OF ALL WINDOWS AT LEAST ONCE
IN EVERY 3 MONTHS.


3.6


3.6.1                                                            TO PERMIT THE
LANDLORD THEIR AGENTS WITH OR WITHOUT OTHERS AND APPLIANCES AT ALL REASONABLE
HOURS DURING THE TERM UPON NOT LESS THAN 48 HOURS PRIOR WRITTEN NOTICE (EXCEPT
IN CASE OF EMERGENCY) TO ENTER THE PROPERTY TO VIEW THE STATE AND CONDITION
THEREOF AND TO GIVE OR LEAVE ON THE PROPERTY NOTICE IN WRITING TO THE TENANT OF
ALL DEFECTS WANT OF REPAIR AND BREACHES OF COVENANT FOR WHICH THE TENANT IS
RESPONSIBLE AND WITHIN TWO MONTHS AFTER EVERY SUCH NOTICE OR SOONER IN AN
EMERGENCY TO COMMENCE TO REPAIR AND TO MAKE GOOD THE SAME ACCORDING TO SUCH
NOTICE TO THE REASONABLE SATISFACTION OF THE LANDLORD’S SURVEYOR; AND


3.6.2                                                            IF THE TENANT
SHALL FAIL WITHIN TWO MONTHS DAYS OF SUCH NOTICE OR IMMEDIATELY IN CASE OF
EMERGENCY TO COMMENCE AND THEN TO DILIGENTLY AND EXPEDITIOUSLY COMPLY WITH SUCH
NOTICE IT SHALL BE LAWFUL (BUT WITHOUT PREJUDICE TO THE RIGHT OF RE-ENTRY AND
FORFEITURE HEREINAFTER CONTAINED) FOR THE LANDLORD ITS AGENTS AND OTHERS TO
ENTER UPON THE PROPERTY AND TO CARRY OUT OR CAUSE TO BE CARRIED OUT ANY OF THE
WORKS REFERRED TO IN SUCH NOTICE AND ALL COSTS AND EXPENSES PROPERLY INCURRED
THEREBY TOGETHER WITH INTEREST FROM THE DATE OF EXPENDITURE BY THE LANDLORD
SHALL BE PAID BY THE TENANT TO THE LANDLORD WITHIN 14 DAYS OF WRITTEN DEMAND.


3.7                                           TO PERMIT THE LANDLORD ITS AGENTS
OR SURVEYORS WITH OR WITHOUT OTHERS AND APPLIANCES AT ALL REASONABLE TIMES UPON
NOT LESS THAN 48 HOURS PRIOR WRITTEN NOTICE (EXCEPT IN THE CASE OF EMERGENCY)
DURING THE TERM:


3.7.1                                                            TO ENTER THE
PROPERTY TO TAKE SCHEDULES OR INVENTORIES OF THE FIXTURES FITTINGS PLANT AND
MACHINERY BELONGING TO THE LANDLORD OR TO BE YIELDED UP AT THE EXPIRATION OR
SOONER DETERMINATION OF THE TERM;


3.7.2                                                            TO CARRY OUT
ANY REPAIRS OR OTHER WORK WHICH THE LANDLORD MUST OR MAY CARRY OUT UNDER THE
PROVISIONS OF THIS LEASE UPON OR TO THE PROPERTY OR THE BUILDING OR TO CLEANSE
OR EMPTY OR RENEW THE CONDUITS BELONGING TO THE SAME ALL DAMAGE OCCASIONED
THEREBY TO THE PROPERTY BEING MADE GOOD AS SOON AS REASONABLY POSSIBLE AND IN A
GOOD AND WORKMANLIKE MANNER; OR

10


--------------------------------------------------------------------------------



3.7.3                                                            TO ENTER UPON
THE PROPERTY WITH OR WITHOUT OTHER PERSONS TO EXERCISE ANY OF THE RIGHTS GRANTED
TO THE LANDLORD BY THIS LEASE;

PROVIDED ALWAYS THAT the Landlord (or other person entering):

(a)          exercising the right in a proper manner and causing as little
nuisance as reasonably practicable;

(b)         making good any damage caused to the Property or any of the Tenant’s
fixtures and fittings as soon as reasonably practicable;

(c)          where entry is to carry out works, only exercising the right where
the works cannot otherwise be reasonably carried out.


3.8                                           NOT TO DO NOR CAUSE TO BE DONE NOR
PERMIT OR ALLOW ANY OTHER PERSON TO DO THE FOLLOWING:


3.8.1                                                            ALTER REMOVE
FROM ADD TO CUT OR INJURE OR IN ANY WAY AFFECT:

3.8.1.1                                            THE STRUCTURE OF THE PROPERTY
OR ANY STRUCTURAL PART THEREOF OR THE EXTERIOR OF THE PROPERTY OR THE APPEARANCE
OF THE PROPERTY AS SEEN FROM THE EXTERIOR;

3.8.1.2                                            THE NON-STRUCTURAL PARTS OF
THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE LANDLORD (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED);


3.8.2                                                            SUSPEND FROM OR
IMPOSE UPON ANY PART OF THE PROPERTY OR THE BUILDING ANY EXCESSIVE WEIGHT NOR
INSTALL ANY MACHINE WHICH SHALL BE UNDULY NOISY OR CAUSE VIBRATIONS OR OTHERWISE
SUBJECT THE PROPERTY OR THE BUILDING TO ANY STRAIN BEYOND THAT WHICH IT IS
DESIGNED TO BEAR;


3.8.3                                                            CAUSE OR ALLOW
ANY NUISANCE TO THE LANDLORD OR ITS OTHER TENANTS OF THE BUILDING OR OWNERS,
TENANTS AND OCCUPIERS OF ADJOINING AND NEIGHBOURING PROPERTIES OR USE THE
PROPERTY FOR ANY ILLEGAL OR IMMORAL ACT OR PURPOSE;


3.8.4                                                            ALLOW ANY
RUBBISH TO ACCUMULATE UPON THE PROPERTY, THE BUILDING OR THE ESTATE;


3.8.5                                                            ANYTHING
KNOWINGLY WHEREBY ANY POLICY OF INSURANCE RELATING TO THE PROPERTY, THE BUILDING
OR ANY ADJACENT OR NEARBY PROPERTY MAY

11


--------------------------------------------------------------------------------



                                                                                   
BECOME VOID OR VOIDABLE OR WHEREBY THE PREMIUM THEREON MAY BE INCREASED AND THAT
THE TENANT WILL COMPLY WITH THE REQUIREMENTS OF THE INSURERS OF THE PROPERTY;


3.8.6                                                            OVERLOAD THE
LIFTS, ELECTRICAL INSTALLATION OR CONDUITS IN THE PROPERTY AND/OR THE BUILDING;


3.8.7                                                            INSTALL OR
ERECT ANY EXTERIOR LIGHTING, SHADE, CANOPY OR AWNING OR OTHER STRUCTURE IN FRONT
OF, OR ELSEWHERE OUTSIDE, THE PROPERTY INCLUDING FOR THE AVOIDANCE OF DOUBT THE
PART OF THE PROPERTY SHOWN EDGED RED AND COLOURED YELLOW ON PLAN 2.


3.9


3.9.1                                                            NOT TO PLACE OR
DISPLAY ON THE EXTERIOR OR THE WINDOWS OF THE PROPERTY OR INSIDE THE PROPERTY SO
AS TO BE VISIBLE FROM THE EXTERIOR OF THE PROPERTY ANY NAME WRITING NOTICE SIGN
ILLUMINATED SIGN DISPLAY OF LIGHTS PLACARD POSTER STICKER OR ADVERTISEMENT OTHER
THAN:

3.9.1.1                                            THE NAME OF THE TENANT
SIGNWRITTEN ON THE ENTRANCE DOORS OF THE PROPERTY IN A STYLE AND MANNER APPROVED
BY THE LANDLORD OR THE LANDLORD’S SURVEYOR, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED; AND

3.9.1.2                                            THE NAME OF THE TENANT AND
ANY PERMITTED SUB-TENANTS DISPLAYED ON THE INDICATOR BOARD IN THE ENTRANCE LOBBY
IN THE BUILDING AND THE COMMON SIGNAGE BOARD IN THE CAR PARK OUTSIDE THE
BUILDING.


3.9.2                                                            IF ANY NAME
WRITING NOTICE SIGN PLACARD POSTER STICKER OR ADVERTISEMENT IS PLACED OR
DISPLAYED IN BREACH OF THESE PROVISIONS TO PERMIT THE LANDLORD TO ENTER THE
PROPERTY AND REMOVE SUCH NAME WRITING NOTICE SIGN PLACARD POSTER STICKER OR
ADVERTISEMENT AND TO PAY TO THE LANDLORD WITHIN 14 DAYS OF WRITTEN DEMAND THE
PROPER EXPENSE OF SO DOING.


3.9.3                                                            NOT TO ERECT
ANY SATELLITE DISH OR AERIAL OF ANY KIND IN ON OR ABOUT THE PROPERTY WITHOUT THE
LANDLORD’S PRIOR WRITTEN CONSENT WHICH IS NOT TO BE UNREASONABLY WITHHELD OR
DELAYED.


3.10


3.10.1                                                      AT THE TENANT’S OWN
EXPENSE TO EXECUTE ALL WORKS PROVIDE AND MAINTAIN ALL ARRANGEMENTS AND COMPLY
WITH THE REQUIREMENTS OF EVERY ENACTMENT (WHICH EXPRESSION IN THIS LEASE
INCLUDES ANY ACT OF

12


--------------------------------------------------------------------------------



                                                                                   
PARLIAMENT ALREADY OR HEREAFTER TO BE PASSED ANY STATUTORY INSTRUMENT NOTICE
DIRECTION ORDER REGULATION BYLAW RULE AND CONDITION ALREADY OR HEREAFTER TO BE
MADE UNDER IN PURSUANCE OF OR DERIVING EFFECT FROM ANY SUCH ACT) OF PARLIAMENT
ANY GOVERNMENT DEPARTMENT LOCAL AUTHORITY OR OTHER PUBLIC AUTHORITY OR DULY
AUTHORISED OFFICER OR COURT OF COMPETENT JURISDICTION SO FAR AS THEY RELATE TO
OR AFFECT THE PROPERTY OR THE TENANT THEREOF OR THE USER THEREOF OR THE
EMPLOYMENT THEREIN OF ANY PERSON OR THE USE THEREIN OF ANY MACHINE BY THE
TENANT.


3.10.2                                                      TO INDEMNIFY THE
LANDLORD AGAINST ALL REASONABLE AND PROPER COSTS CHARGES AND EXPENSES OF OR
INCIDENTAL TO THE MATTERS AFORESAID AND NOT TO DO OR OMIT OR SUFFER TO BE DONE
OR OMITTED ANY ACT OR THING BY REASON OF WHICH THE LANDLORD MAY UNDER ANY
ENACTMENT INCUR OR HAVE IMPOSED UPON THEM OR BECOME LIABLE TO PAY ANY PENALTY
DAMAGES COMPENSATION COSTS CHARGES OR EXPENSES.


3.10.3                                                      TO PAY TO THE
LANDLORD WITHIN 14 DAYS OF WRITTEN DEMAND ALL PROPER AND REASONABLE COSTS
CHARGES AND EXPENSES (INCLUDING SURVEYOR’S ARCHITECT’S AND OTHER PROFESSIONAL
ADVISER’S FEES) INCURRED BY THE LANDLORD OF OR INCIDENTAL TO EXECUTING ALL WORKS
PROVIDING AND MAINTAINING ALL ARRANGEMENTS AND COMPLYING WITH THE REQUIREMENTS
OF EVERY ENACTMENT OR DIRECTION AS AFORESAID SO FAR AS THE SAME RELATE TO ANY
PROPERTY CAPABLE OF BEING USED OR ENJOYED BY THE TENANT IN COMMON OR JOINTLY
WITH ANY OTHER PERSON OR PERSONS OR THE USER THEREOF.


3.11                                     TO GIVE FULL PARTICULARS TO THE
LANDLORD AS SOON AS POSSIBLE OF ANY PERMISSION NOTICE ORDER OR PROPOSAL FOR A
NOTICE OR ORDER RELEVANT TO THE PROPERTY OR THE BUILDING OR TO THE USE OR
CONDITION THEREOF OR OTHERWISE CONCERNING THE TENANT MADE GIVEN OR ISSUED TO THE
TENANT OR THE OCCUPIER OF THE PROPERTY BY ANY LAWFUL AUTHORITY AND IF SO
REASONABLY REQUIRED TO PRODUCE SUCH DOCUMENT TO THE LANDLORD AND THEN AS SOON AS
REASONABLY PRACTICABLE TO TAKE ALL REASONABLE OR NECESSARY STEPS TO COMPLY
THEREWITH AND ALSO AT THE REQUEST AND COST OF THE LANDLORD TO MAKE OR JOIN WITH
THEM IN MAKING SUCH REASONABLE AND NECESSARY OBJECTIONS OR REPRESENTATIONS
AGAINST OR IN RESPECT OF ANY SUCH NOTICE ORDER OR PROPOSAL AS AFORESAID AS THEY
SHALL DEEM EXPEDIENT (SAVE WHERE IN THE REASONABLE OPINION OF THE TENANT SUCH
OBJECTIONS OR REPRESENTATIONS WOULD BE MATERIALLY DETRIMENTAL TO THE TENANT’S
BUSINESS INTERESTS).

13


--------------------------------------------------------------------------------



3.12


3.12.1                                                      NOT TO USE THE
PROPERTY OTHERWISE THAN AS OFFICES AND FOR PURPOSES ANCILLARY TO THAT USE.


3.12.2                                                      NOTHING IN THIS
LEASE IMPLIES OR IS TO BE TREATED AS A WARRANTY TO THE EFFECT THAT THE USE OF
THE PROPERTY FOR THOSE PURPOSES IS IN COMPLIANCE WITH THE PLANNING ACTS AND ALL
OTHER STATUTES AND REGULATIONS RELATING TO TOWN AND COUNTRY PLANNING FROM TIME
TO TIME IN FORCE.


3.13


3.13.1                                                      NOT TO ASSIGN OR
CHARGE PART ONLY OF THE PROPERTY.


3.13.2                                                      NOT TO ASSIGN OR
CHARGE THIS LEASE WITHOUT THE CONSENT OF THE LANDLORD BUT SUBJECT TO THE
OPERATION OF THE FOLLOWING PROVISIONS OF THIS CLAUSE 3.13.2 SUCH CONSENT IS NOT
TO BE UNREASONABLY WITHHELD OR DELAYED:

3.13.2.1                                      ON AN ASSIGNMENT BY THE TENANT THE
LANDLORD MAY REQUIRE IF IT IS REASONABLE AND PROPER TO DO SO A GUARANTEE OF THE
TENANT COVENANTS OF THE ASSIGNEE FROM A GUARANTOR WHO IS REASONABLY AND PROPERLY
ACCEPTABLE TO THE LANDLORD (THE OPERATIVE PROVISIONS OF WHICH ARE IN THE FORM
REQUIRED IN SCHEDULE 5 PART 1); AND

3.13.2.2                                      THE LANDLORD MAY IN ADDITION TO
REASONABLE AND PROPER GROUNDS WITHHOLD ITS CONSENT TO AN APPLICATION BY THE
TENANT FOR LICENCE TO ASSIGN THIS LEASE UNLESS (FOR THE PURPOSES OF SECTION
19(1A) OF THE LANDLORD AND TENANT ACT 1927) THE CONDITIONS IN THIS CLAUSE
3.13.2.3 ARE MET; THAT:

(A)                                  AT THE TIME OF THE ASSIGNMENT THERE ARE NO
ARREARS OF RENT OR OTHER MONIES DUE TO THE LANDLORD;

(B)                                 IF REASONABLY REQUIRED AT THE TIME OF
ASSIGNMENT THE TENANT ENTERS INTO AN AUTHORISED GUARANTEE AGREEMENT THE
OPERATIVE PROVISIONS OF WHICH ARE IN THE FORM REQUIRED IN SCHEDULE 5 PART 2;
AND/OR

14


--------------------------------------------------------------------------------


(C)                                  ON AN ASSIGNMENT BY THE TENANT TO A COMPANY
WHICH IS ANOTHER MEMBER OF THE SAME GROUP OF COMPANIES THE ULTIMATE HOLDING
COMPANY (UNLESS IT IS THE ASSIGNEE OR IT WOULD ITSELF BE GIVING AN AUTHORISED
GUARANTEE AGREEMENT) ENTERS INTO A GUARANTEE (THE OPERATIVE PROVISIONS OF WHICH
ARE IN THE FORM REQUIRED IN SCHEDULE 5 PART 1) BUT IF THE ULTIMATE HOLDING
COMPANY WOULD OTHERWISE BE RELEASED FROM LIABILITY THE LANDLORD MAY REQUIRE
ANOTHER SUBSTANTIAL MEMBER OF THE GROUP TO GIVE THE GUARANTEE.


3.13.3                                                      NOT TO UNDERLET THE
WHOLE OR ANY PART OF THE PROPERTY WITHOUT THE CONSENT OF THE LANDLORD (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


3.13.4                                                      ON THE GRANT OF AN
UNDERLEASE TO OBTAIN COVENANTS BY DEED FROM THE UNDERLESSEE DIRECT WITH THE
LANDLORD IN SUCH FORM AS THE LANDLORD MAY REASONABLY REQUIRE THAT THE
UNDERLESSEE WILL:

3.13.4.1                                      NOT ASSIGN SUB-UNDERLET OR CHARGE
PART ONLY OF THE PREMISES UNDERLET;

3.13.4.2                                      NOT PART WITH OR SHARE POSSESSION
OR OCCUPATION OF THE WHOLE OR ANY PART OF THE PREMISES UNDERLET NOR GRANT RIGHTS
TO THIRD PARTIES OVER THEM EXCEPT BY A PERMITTED ASSIGNMENT OR SUB-UNDERLETTING;

3.13.4.3                                      NOT ASSIGN, CHARGE OR SUB-UNDERLET
THE WHOLE OF THE PREMISES UNDERLET WITHOUT OBTAINING THE PREVIOUS CONSENT OF THE
LANDLORD UNDER THIS LEASE (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); AND

3.13.4.4                                      PROVIDE FOR THE INCLUSION IN ANY
SUB-UNDERLEASES GRANTED OUT OF THE UNDERLEASE (WHETHER IMMEDIATE OR MEDIATE) OF
COVENANTS TO THE SAME EFFECT AS THOSE CONTAINED IN THIS CLAUSE 3.13.4 AND CLAUSE
3.13.5.


3.13.5                                                      ON THE GRANT OF ANY
UNDERLEASE:

15


--------------------------------------------------------------------------------


3.13.5.1                                      NOT TO RESERVE OR TAKE A PREMIUM
OR FINE;

3.13.5.2                                      TO RESERVE A RENT WHICH IS NOT
LESS THAN MARKET RENT AT THE TIME OF THE GRANT OF THE UNDERLEASE (ASSESSED IN
ACCORDANCE WITH THE PRINCIPLES APPLIED BY THE COURT UNDER SECTION 34 OF THE
LANDLORD AND TENANT ACT 1954) OR (WHERE ONLY PART OF THE PROPERTY IS UNDERLET)
THE PROPORTIONATE PART OF THE MARKET RENT OF THE PROPERTY (SUCH PROPORTION TO BE
APPROVED BY THE LANDLORD BUT SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED);

3.13.5.3                                      TO INCLUDE PROVISIONS IN THE
UNDERLEASE TO THE SAME EFFECT AS THOSE IN CLAUSE 3.13.2; AND

3.13.5.4                                      TO INCLUDE SUCH UNDERLESSEE
COVENANTS AS ARE NOT INCONSISTENT WITH OR IMPAIR THE DUE PERFORMANCE AND
OBSERVANCE OF THE COVENANTS OF THE TENANT IN THIS LEASE.


3.13.6                                                      NOT TO UNDERLET THE
PROPERTY SO AS TO SUB-DIVIDE THE PROPERTY INTO MORE THAN TWO UNITS OF
OCCUPATION.


3.13.7                                                      NOT TO UNDERLET THE
WHOLE OR ANY PART OF THE PROPERTY EXCEPT BY WAY OF UNSECURED UNDERLETTING.


3.13.8                                                      NOT (EXCEPT BY
ASSIGNMENT OR UNDERLETTING PERMITTED UNDER THIS CLAUSE 3.13) TO:

3.13.8.1                                      PART WITH OR SHARE POSSESSION OR
OCCUPATION OF THE WHOLE OR ANY PART OF THE PROPERTY; OR

3.13.8.2                                      GRANT ANY RIGHTS OVER THE PROPERTY
TO THIRD PARTIES.


3.13.9                                                      THE PRECEDING
PROVISIONS OF THIS CLAUSE 3.13 DO NOT APPLY TO ANY PARTING WITH POSSESSION OR
OCCUPATION OR THE SHARING OF OCCUPATION OR SUB-DIVISION OF THE PROPERTY TO OR
WITH ANY MEMBER OF A GROUP OF COMPANIES OF WHICH THE TENANT IS ITSELF A MEMBER
IF:

3.13.9.1                                      THE INTEREST IN THE PROPERTY SO
CREATED IS AND REMAINS NO MORE THAN A TENANCY AT WILL; AND

 

16


--------------------------------------------------------------------------------


3.13.9.2                                      THE POSSESSION OCCUPATION OR
SUB-DIVISION ARE IMMEDIATELY TERMINATED IF THE TENANT AND THE RELEVANT MEMBER
CEASE FOR ANY REASON TO BE MEMBERS OF THE SAME GROUP OF COMPANIES.


3.14


3.14.1                                                      NOT WITHOUT THE
CONSENT OF THE LANDLORD (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) TO VARY THE TERMS OR WAIVE THE BENEFIT OF ANY UNDERLESSEE COVENANTS OR
CONDITIONS IN AN UNDERLEASE OF THE PROPERTY.


3.14.2                                                      DILIGENTLY TO
ENFORCE THE UNDERLESSEE COVENANTS AND CONDITIONS IN ANY UNDERLEASE OF THE
PROPERTY.


3.14.3                                                      NOT WITHOUT THE
CONSENT OF THE LANDLORD TO ACCEPT ANY SUM OR PAYMENT IN KIND BY WAY OF
COMMUTATION OF THE RENT PAYABLE BY AN UNDERLESSEE OF THE PROPERTY.


3.14.4                                                      NOT TO ACCEPT THE
PAYMENT OF RENT FROM AN UNDERLESSEE OF THE PROPERTY OTHERWISE THAN BY REGULAR
QUARTERLY (OR MORE FREQUENT) PAYMENTS IN ADVANCE.


3.15                                     TO PAY TO THE LANDLORD ALL COSTS
CHARGES AND EXPENSES (INCLUDING SOLICITORS’ COUNSELS’ AND SURVEYORS’ AND OTHER
PROFESSIONAL COSTS AND FEES) PROPERLY INCURRED BY THE LANDLORD:


3.15.1                                                      IN OR IN PROPER
CONTEMPLATION OF ANY PROCEEDINGS RELATING TO THE PROPERTY UNDER SECTIONS 146 OR
147 OF THE LAW OF PROPERTY ACT 1925 OR THE PREPARATION AND SERVICE OF ANY NOTICE
THEREUNDER (WHETHER OR NOT A NOTICE SERVED UNDER THE SAID SECTION 146 IS
COMPLIED WITH BY THE TENANT OR THE TENANT HAS BEEN RELIEVED UNDER THE PROVISIONS
OF THE SAID ACT AND NOTWITHSTANDING THAT FORFEITURE IS AVOIDED OTHER THAN BY
RELIEF GRANTED BY THE COURT) AND TO KEEP THE LANDLORD FULLY AND EFFECTIVELY
INDEMNIFIED AGAINST ALL COSTS EXPENSES CLAIMS AND DEMANDS WHATSOEVER IN RESPECT
OF THE SAID PROCEEDINGS;


3.15.2                                                      IN THE PREPARATION
AND SERVICE OF A SCHEDULE OF DILAPIDATIONS AT ANY TIME DURING OR WITHIN 6 MONTHS
AFTER THE TERMINATION OF THIS LEASE;


3.15.3                                                      IN CONNECTION WITH
THE RECOVERY OF ARREARS OF RENT DUE FROM THE TENANT HEREUNDER;

17


--------------------------------------------------------------------------------



3.15.4                                                      IN RESPECT OF ANY
APPLICATION FOR CONSENT OR LICENCE REQUIRED BY THIS LEASE WHETHER OR NOT SUCH
CONSENT BE GRANTED SAVE WHERE SUCH CONSENT SHALL HAVE BEEN HELD BY A COURT OF
LAW TO HAVE BEEN UNREASONABLY WITHHELD OR DELAYED AND PROVIDED THAT SUCH COSTS
ARE REASONABLY INCURRED.


3.16                                     IN RELATION TO THE PLANNING ACTS AND
LEGISLATION OF A SIMILAR NATURE AND ANY STATUTORY MODIFICATION OR RE-ENACTMENT
THEREOF FOR THE TIME BEING IN FORCE AND ANY ORDER INSTRUMENT PLAN REGULATION
PERMISSION AND DIRECTIVE MADE OR ISSUED OR TO BE MADE OR ISSUED THEREUNDER OR
DERIVING VALIDITY THEREFROM:


3.16.1                                                      AT ALL TIMES TO
COMPLY WITH THE PROVISIONS OF THE PLANNING ACTS AND ALL LICENCES CONSENTS AND
PERMISSIONS (IF ANY) ALREADY OR HEREAFTER TO BE GRANTED OR IMPOSED THEREUNDER OR
UNDER ANY ENACTMENT REPEALED THEREBY;


3.16.2                                                      SO OFTEN AS OCCASION
SHALL REQUIRE AT THE TENANT’S OWN EXPENSE TO OBTAIN FROM THE PROPER AUTHORITY
ALL SUCH LICENCES CONSENTS AND PERMISSIONS (IF ANY) AS MAY BE REQUIRED FOR THE
CARRYING OUT BY THE TENANT OF ANY OPERATIONS ON OR THE USE OF THE PROPERTY OR
THE INSTITUTION OR CONTINUANCE BY THE TENANT THEREON OF ANY USE THEREOF WHICH
MAY CONSTITUTE DEVELOPMENT WITHIN THE PLANNING ACTS AND NOT TO MAKE OR PERMIT
ANY APPLICATION FOR PLANNING PERMISSION WITHOUT THE WRITTEN CONSENT OF THE
LANDLORD SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED IN RESPECT OF
ANY APPLICATION BY THE TENANT PURSUANT TO CLAUSE 3.9.3;


3.16.3                                                      UNLESS THE LANDLORD
SHALL OTHERWISE IN WRITING DIRECT TO CARRY OUT BEFORE THE EXPIRATION OR SOONER
DETERMINATION OF THIS LEASE ANY WORKS STIPULATED TO BE CARRIED OUT TO THE
PROPERTY PURSUANT TO ANY PLANNING PERMISSION APPLIED FOR BY THE TENANT WHETHER
OR NOT THE DATE BY WHICH THE PLANNING PERMISSION REQUIRES SUCH WORKS TO BE
CARRIED OUT FALLS DURING THE TERM;


3.16.4                                                      WHEN CALLED UPON SO
TO DO TO PRODUCE TO THE LANDLORD ALL PLANS DOCUMENTS AND OTHER EVIDENCE AS THEY
MAY REASONABLY REQUIRE TO SATISFY ITSELF THAT THE PROVISIONS OF THIS COVENANT
HAVE BEEN COMPLIED WITH IN ALL RESPECTS;

18


--------------------------------------------------------------------------------



3.16.5                                                      IN ANY CASE WHERE
ANY PLANNING PERMISSION HAS BEEN GRANTED SUBJECT TO CONDITIONS THE LANDLORD
SHALL BE ENTITLED AS A CONDITION OF GIVING ITS CONSENT WHEN OTHERWISE REQUIRED
BY THIS LEASE TO REQUIRE THE TENANT TO PROVIDE SECURITY FOR THE COMPLIANCE WITH
THE CONDITIONS IMPOSED BY THE PERMISSION AND THE PERMISSION SHALL NOT BE ACTED
UPON UNTIL SUCH SECURITY SHALL HAVE BEEN PROVIDED TO THE SATISFACTION OF THE
LANDLORD;


3.16.6                                                      AS SOON AS
REASONABLY POSSIBLE TO GIVE TO THE LANDLORD NOTICE OF ANY ORDER DIRECTION
PROPOSAL OR NOTICE UNDER THE PLANNING ACTS OR RELATING TO ANY OF THE MATTERS
REFERRED TO IN THIS CLAUSE 3.16 WHICH IS SERVED UPON OR RECEIVED BY OR COMES TO
THE NOTICE OF THE TENANT IN CONNECTION WITH OR RELATING TO THE PROPERTY AND
PRODUCE ANY SUCH ORDER DIRECTION PROPOSAL OR NOTICE AS AFORESAID AS IS IN THE
POSSESSION OF THE TENANT AND WILL NOT TAKE ANY ACTION REGARDING SUCH ORDER
DIRECTION PROPOSAL OR NOTICE AS AFORESAID NOT APPROVED BY THE LANDLORD SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED.


3.17


3.17.1                                                      TO KEEP THE PROPERTY
SUPPLIED AND EQUIPPED WITH SUCH FIRE FIGHTING AND EXTINGUISHING APPLIANCES AS
SHALL FROM TIME TO TIME BE REQUIRED BY LAW AND SUCH APPLIANCES SHALL BE OPEN TO
INSPECTION AND SHALL BE MAINTAINED TO THE SATISFACTION OF THE LANDLORD ACTING
REASONBLY.


3.17.2                                                      AS SOON AS
REASONABLY POSSIBLE FOLLOWING THE TENANT BECOMING AWARE OF THE HAPPENING OF ANY
EVENT OR THING AGAINST WHICH INSURANCE HAS BEEN EFFECTED BY THE LANDLORD TO GIVE
NOTICE THEREOF TO THE LANDLORD.


3.18                                     DURING THE SIX MONTHS IMMEDIATELY
PRECEDING THE DETERMINATION OF THIS LEASE PROVIDING THAT THE TENANT IS NOT
RENEWING THE LEASE TO PERMIT THE LANDLORD OR THEIR AGENTS TO AFFIX UPON ANY PART
OF THE PROPERTY PROVIDED THAT THE TENANT’S ACCESS LIGHT OR USE AND ENJOYMENT
THEREOF IS NOT AFFECTED A NOTICE AS TO THE PROPOSED RE-LETTING OR DISPOSAL
THEREOF AND TO PERMIT THE VIEWING OF THE PROPERTY AT REASONABLE TIMES UPON
REASONABLE PRIOR NOTICE.


3.19                                     NOT TO ALLOW TRADE EMPTIES OR RUBBISH
OF ANY DESCRIPTION TO ACCUMULATE ON THE PROPERTY, THE BUILDING OR THE ESTATE AND
NOT ALLOW TO BE HUNG OR EXPOSED OUTSIDE OR FROM THE WINDOWS OF THE PROPERTY ANY
CLOTHES ARTICLES OR OTHER CHATTELS OF ANY DESCRIPTION NOR TO STORE GOODS OUTSIDE
THE PROPERTY INCLUDING FOR THE AVOIDANCE OF DOUBT THE PART OF THE PROPERTY SHOWN
EDGED RED AND COLOURED YELLOW ON PLAN 2 NOR TO PARK VEHICLES ON THE ACCESS ROADS
OF THE ESTATE NOR TO CARRY ON ANY TRADE OR PROCESS OUTSIDE THE PROPERTY.

19


--------------------------------------------------------------------------------



3.20                                     NOT TO STOP UP OR OBSTRUCT ANY WINDOWS
OR LIGHT BELONGING TO THE PROPERTY (SAVE IN RESPECT OF ALTERATIONS APPROVED
UNDER CLAUSE 3.8.1.2) OR ANY OTHER BUILDINGS BELONGING TO THE LANDLORD OR
KNOWINGLY PERMIT ANY NEW ENCROACHMENT OR EASEMENT TO BE MADE INTO AGAINST OR
UPON THE PROPERTY AND TO GIVE NOTICE TO THE LANDLORD OF ANY SUCH WHICH SHALL BE
MADE OR ATTEMPTED AND AT THE REQUEST AND COST OF THE LANDLORD TO ADOPT SUCH
MEANS AND TAKE SUCH STEPS AS MAY BE REQUIRED BY THE LANDLORD TO PREVENT THE
SAME.


3.21                                     WITHIN ONE MONTH AFTER THE EXECUTION OF
ANY DEALING OR ANY TRANSMISSION BY REASON OF A DEATH OR OTHERWISE AFFECTING THE
PROPERTY TO LEAVE WITH THE SOLICITORS FOR THE TIME BEING OF THE LANDLORD A
CERTIFIED TRUE COPY OF THE DEED INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR
AFFECTING SUCH DEALING OR TRANSMISSION TOGETHER WITH A REGISTRATION FEE OF £50
AND TO PROCURE THAT EVERY SUB-LEASE OF THE PROPERTY SHALL CONTAIN A SIMILAR
COVENANT BY THE SUB-LESSEE AND EXPRESSED TO BE FOR THE BENEFIT OF THE TENANT AND
THE LANDLORD.


3.22                                     TO OBSERVE AND PERFORM OR CAUSE TO BE
OBSERVED AND PERFORMED ALL REASONABLE AND PROPER RULES AND REGULATIONS MADE BY
THE LANDLORD FROM TIME TO TIME FOR THE ORDERLY AND PROPER USE OF THE COMMON
PARTS, THE SECURITY OF THE BUILDING AND THE MANAGEMENT OF THE ESTATE.


3.23                                     TO OBSERVE AND PERFORM THE OBLIGATIONS
ON ITS PART CONTAINED IN THE SCHEDULES.


3.24                                     WITHIN 5 WORKING DAYS AFTER RECEIPT OF
NOTICE FROM THE LANDLORD THAT THE WORKS LISTED UNDER THE HEADINGS “HEATING PLANT
AND CONTROLS”, “ELECTRICAL SERVICES”, “FIRE ALARM SYSTEM” AND “LIFT
INSTALLATION” IN THE SCHEDULE OF DEFECTS ANNEXED TO THIS LEASE HAVE BEEN
COMPLETED TO GIVE NOTICE TO THE LANDLORD STATING WHETHER THOSE WORKS HAVE BEEN
COMPLETED TO THE TENANT’S REASONABLE SATISFACTION.  IF SUCH WORKS HAVE NOT BEEN
COMPLETED TO THE TENANT’S REASONABLE SATISFACTION, THE TENANT’S NOTICE IS TO
GIVE FULL REASONS AS TO WHY THIS IS NOT THE CASE.  ANY DISPUTE REGARDING THIS
CLAUSE SHALL BE REFERRED TO THE DETERMINATION OF AN INDEPENDENT EXPERT TO BE
APPOINTED BY THE PARTIES JOINTLY OR IF THEY CANNOT AGREE AN APPOINTMENT BY THE
PRESIDENT (OR OTHER ACTING SENIOR OFFICER FOR THE TIME BEING) OF THE ROYAL
INSTITUTION OF CHARTERED SURVEYORS ON THE REQUEST OF EITHER PARTY.


4                                                    THE LANDLORD HEREBY
COVENANTS WITH THE TENANT AS FOLLOWS:


4.1                                           THAT THE TENANT PAYING THE RENTS
RESERVED ON THE DAYS AND IN THE MANNER APPOINTED AND OBSERVING AND PERFORMING
THE COVENANTS AND CONDITIONS HEREINBEFORE CONTAINED

20


--------------------------------------------------------------------------------



                                                          SHALL ENJOY QUIET
POSSESSION OF THE PROPERTY WITHOUT ANY INTERRUPTION BY THE LANDLORD OR ANY
PERSON LAWFULLY CLAIMING THROUGH UNDER OR IN TRUST FOR THEM;


4.2                                           TO KEEP THE BUILDING (WHICH IN
THIS CLAUSE 4.2 INCLUDES THE ACCESS TO IT AND THE CAR PARKING SPACES REFERRED TO
IN PARAGRAPH 2 OF SCHEDULE 4) (INCLUDING ALL FIXTURES THEREIN BUT NOT TENANT’S
TRADE FIXTURES) INSURED WITH A REPUTABLE INSURER AT COMPETITIVE RATES OF PREMIUM
SUBJECT TO SUCH UNINSURED EXCESS CONDITIONS EXCLUSIONS AND LIMITATIONS AS THE
INSURERS MAY IMPOSE IN SUCH SUM AS SHALL IN THE LANDLORD’S PROPER AND REASONABLE
OPINION REPRESENT THE FULL REINSTATEMENT VALUE THEREOF INCLUDING THE COSTS OF
DEMOLITION SHORING UP AND SITE CLEARANCE WORKS PROFESSIONAL FEES AND VALUE ADDED
TAX ON SUCH ITEMS AGAINST LOSS OR DAMAGE BY THE INSURED RISKS THREE YEARS’ LOSS
OF RENT FROM TIME TO TIME PAYABLE HEREUNDER AND THIRD PARTY AND PUBLIC LIABILITY
RISKS AND AS OFTEN AS THE BUILDING SHALL BE DESTROYED OR DAMAGED BY ANY OF THE
INSURED RISKS (UNLESS PAYMENT OF THE INSURANCE MONIES OR ANY PART THEREOF SHALL
BE REFUSED IN WHOLE OR IN PART BY REASON SOLELY OR IN PART OF ANY ACT OR DEFAULT
OF THE TENANT HIS AGENTS SERVANTS OR ANY OTHER PERSON UNDER HIS CONTROL AND THE
TENANT HAS NOT PAID THE PART EQUIVALENT TO THE INSURANCE MONIES WHICH HAVE BEEN
REFUSED) AND SUBJECT TO THE LANDLORD BEING ABLE TO OBTAIN NECESSARY PLANNING
CONSENTS AND ALL OTHER NECESSARY LICENCES APPROVALS AND CONSENTS (WHICH IT WILL
USE ALL REASONABLE ENDEAVOURS TO DO) TO LAY OUT THE NET PROCEEDS OF SUCH
INSURANCE (OTHER THAN FOR LOSS OF RENT PROFESSIONAL FEES COSTS OF DEMOLITION
SHORING UP AND SITE CLEARANCE WORKS AND THIRD PARTY AND PUBLIC LIABILITY RISKS)
TO REBUILD REPAIR AND REINSTATE THE BUILDING THE LANDLORD MAKING UP ANY
SHORTFALL FROM ITS OWN MONIES SAVE TO THE EXTENT THAT ANY SUCH SHORTFALL SHALL
ARISE DUE TO THE FAILURE OF THE TENANT TO COMPLY WITH ITS COVENANTS IN THIS
LEASE;


4.3                                           SUBJECT TO THE PAYMENT BY THE
TENANT OF THE SERVICE CHARGE TO USE ALL REASONABLE ENDEAVOURS TO CARRY OUT THE
WORKS AND PROVIDE THE SERVICES REFERRED TO IN SCHEDULE 3 PART 2 AND PART 3
SECTION A TO A FAIR AND REASONABLE STANDARD PROVIDED ALWAYS THAT THE LANDLORD
SHALL NOT BE RESPONSIBLE FOR ANY DELAY OR STOPPAGE IN CONNECTION WITH THE
PERFORMANCE OR OBSERVANCE OF SUCH OBLIGATIONS OR FOR ANY OMISSION TO PERFORM THE
SAME DUE TO ANY CAUSE OR CIRCUMSTANCES OUTSIDE THE LANDLORD’S CONTROL;


4.4


4.4.1                                                            TO SUPPLY AT
THE WRITTEN REQUEST OF THE TENANT BUT NOT MORE THAN ONCE IN EACH YEAR OF THE
TERM EVIDENCE OF THE CONDITIONS OF INSURANCE ON THE PROPERTY AND A RECEIPT FOR
PAYMENT OF THE LAST PREMIUM OR OTHER EVIDENCE OF RENEWAL AND UP-TO-DATE DETAILS
OF THE AMOUNT OF COVER;

21


--------------------------------------------------------------------------------



4.4.2                                                            TO USE ITS
REASONABLE ENDEAVOURS TO PROCURE THAT THE TENANT’S INTEREST IS NOTED ON THE
POLICY OF INSURANCE (EITHER BY WAY OF GENERAL ENDORSEMENT OR SPECIFICALLY) AND
SUBJECT TO ANY EXCLUSIONS LIMITATIONS OR CONDITIONS IMPOSED BY THE INSURERS THAT
THE LANDLORD’S POLICY OF INSURANCE CONTAINS A NON-INVALIDATION CLAUSE TO THE
EFFECT THAT THE POLICY SHALL NOT BE AVOIDED BY ANY ACT OR OMISSION OR BY ANY
ALTERATION WHEREBY THE RISK OF DAMAGE OR DESTRUCTION IS INCREASED UNKNOWN TO OR
BEYOND THE CONTROL OF THE LANDLORD AND A PROVISION WHEREBY THE INSURERS AGREE TO
WAIVE ALL RIGHTS OF SUBROGATION REMEDIES OR RELIEF TO WHICH THE INSURERS MIGHT
BECOME SUBROGATED AGAINST THE TENANT (UNLESS THE LOSS HAS BEEN OCCASIONED BY OR
CONTRIBUTED TO BY THE FRAUDULENT OR CRIMINAL OR MALICIOUS ACT OF THE TENANT);


4.5                                           TO CARRY OUT AND COMPLETE THE
WORKS IN THE SCHEDULE OF DEFECTS ANNEXED TO THIS LEASE NO LATER THAN 5 DECEMBER
2005 TO THE TENANT’S REASONABLE SATISFACTION IN A GOOD AND WORKMANLIKE MANNER
AND WITH GOOD QUALITY MATERIALS.


5                                                   PROVIDED ALWAYS AND IT IS
HEREBY AGREED AND DECLARED AS FOLLOWS:


5.1                                           NOTWITHSTANDING AND WITHOUT
PREJUDICE TO ANY OTHER REMEDIES AND POWERS AVAILABLE TO THE LANDLORD IF ANY RENT
OR ANY PART THEREOF SHALL BE UNPAID FOR 21 DAYS AFTER BECOMING PAYABLE (WHETHER
IN THE CASE OF THE YEARLY RENT FORMALLY DEMANDED OR NOT) OR IF ANY COVENANT OR
CONDITION HEREIN CONTAINED SHALL NOT BE PERFORMED OR OBSERVED OR IF THE TENANT
OR THE GUARANTOR FOR THE TIME BEING HEREUNDER BEING A COMPANY SHALL ENTER INTO
LIQUIDATION WHETHER COMPULSORY OR VOLUNTARY OR PASS A RESOLUTION FOR WINDING UP
(SAVE FOR THE PURPOSE OF AMALGAMATION OR RECONSTRUCTION) OR SUFFER A RECEIVER TO
BE APPOINTED OR BEING AN INDIVIDUAL OR MORE THAN ONE INDIVIDUAL ANY ONE SHALL
HAVE A RECEIVING ORDER MADE AGAINST HIM OR BECOME BANKRUPT OR IF THE TENANT OR
THE GUARANTOR SHALL ENTER INTO COMPOSITION WITH ITS CREDITORS OR SUFFER ANY
DISTRESS OR EXECUTION TO BE LEVIED ON ITS GOODS AT THE PROPERTY THEN AND IN ANY
SUCH CASE IT SHALL BE LAWFUL FOR THE LANDLORD TO RE-ENTER UPON THE PROPERTY AND
THEREUPON THIS LEASE SHALL ABSOLUTELY DETERMINE BUT WITHOUT PREJUDICE TO ANY
RIGHT OF ACTION OR REMEDY OF THE LANDLORD IN RESPECT OF ANY BREACH OF ANY OF THE
TENANT’S COVENANTS.


5.2                                           ANY DEMAND OR NOTICE SHALL BE DULY
AND VALIDLY MADE GIVEN AND SERVED IF SENT BY FIRST CLASS POST BY PRE-PAID LETTER
ADDRESSED TO THE TENANT OR THE GUARANTOR RESPECTIVELY (AND IF THERE SHALL BE
MORE THAN ONE OF THEM THEN ANY ONE OF THEM) AT ITS REGISTERED OFFICE OR ITS LAST
KNOWN ADDRESS AND TO THE LANDLORD AT ITS LAST KNOWN

22


--------------------------------------------------------------------------------



                                                          ADDRESS ANY DEMAND OR
NOTICE SENT BY POST SHALL BE CONCLUSIVELY TREATED AS HAVING BEEN MADE GIVEN OR
SERVED 72 HOURS AFTER POSTING.


5.3                                           NOTHING HEREIN SHALL RENDER THE
LANDLORD OR THE TENANT LIABLE IN RESPECT OF ANY OF THE COVENANTS HEREIN
CONTAINED IF AND SO FAR ONLY AS THE PERFORMANCE AND OBSERVANCE OF SUCH COVENANTS
CONDITIONS AND PROVISIONS OR ANY ONE OR MORE OF THEM SHALL HEREAFTER BECOME
IMPOSSIBLE OR ILLEGAL UNDER OR BY VIRTUE OF THE PROVISIONS OF THE PLANNING ACTS.


5.4                                           ANY DISPUTE ARISING BETWEEN THE
TENANT AND ANY OWNER OR OCCUPIER OF THE BUILDING OR ANY ADJACENT OR NEARBY
PREMISES BELONGING TO THE LANDLORD AS TO ANY RIGHT OR PRIVILEGE OR OTHERWISE
SHALL BE DETERMINED ON BEHALF OF THE TENANT BY THE LANDLORD’S SURVEYOR ACTING
REASONABLY AND IMPARTIALLY WHOSE DECISION SHALL BIND THE TENANT AND WHOSE
REASONABLE AND PROPER FEES SHALL BE PAYABLE AS HE MAY DIRECT.


5.5


5.5.1                                                            IN CASE THE
BUILDING OR A PART THEREOF OR THE ACCESS TO IT SHALL AT ANY TIME DURING THE TERM
BE DESTROYED OR DAMAGED BY ANY OF THE INSURED RISKS SO AS TO RENDER THE PROPERTY
OR A PART OR PARTS OF THE PROPERTY UNFIT FOR OCCUPATION OR USE OR INCAPABLE OF
REASONABLE ACCESS AND THE POLICY OR POLICIES OF INSURANCE AGAINST LOSS OF RENT
SHALL NOT HAVE BEEN VITIATED OR PAYMENT OF THE POLICY MONIES REFUSED IN WHOLE OR
IN PART IN CONSEQUENCE OF SOME ACT OR DEFAULT OF THE TENANT THE YEARLY RENT THE
INSURANCE PREMIUMS AND THE SERVICE CHARGE OR A FAIR PROPORTION THEREOF SHALL BE
SUSPENDED UNTIL THE PROPERTY OR THE RELEVANT PART OR PARTS THEREOF SHALL BE
AGAIN RENDERED FIT FOR OCCUPATION AND USE AND CAPABLE OF REASONABLE ACCESS OR
UNTIL THE EXPIRATION OF THREE YEARS FROM THE DATE OF THE DAMAGE OR DESTRUCTION
WHICHEVER SHALL BE THE EARLIER AND WHERE RENT HAS BEEN PAID IN ADVANCE BEYOND
THE DATE OF DAMAGE, THE LANDLORD SHALL REFUND THAT RENT AS SOON AS REASONABLY
PRACTICABLE TO THE TENANT AND ANY DISPUTE REGARDING THIS CLAUSE SHALL BE
REFERRED TO THE AWARD OF A SINGLE ARBITRATOR TO BE APPOINTED IN DEFAULT OF
AGREEMENT UPON THE APPLICATION OF THE LANDLORD OR THE TENANT BY THE PRESIDENT
FOR THE TIME BEING OF THE ROYAL INSTITUTION OF CHARTERED SURVEYORS IN ACCORDANCE
WITH THE PROVISIONS OF THE ARBITRATION ACT 1996 OR ANY STATUTORY MODIFICATION
THEREOF FOR THE TIME BEING IN FORCE.


5.5.2                                                            IF CLAUSE 5.5.1
APPLIES DURING THE RENT FREE PERIOD UNDER THIS LEASE THEN THAT RENT FREE PERIOD
SHALL BE EXTENDED BY A PERIOD EQUAL TO THE

23


--------------------------------------------------------------------------------



                                                                                   
PERIOD IN WHICH THE RENT, IF PAYABLE, WOULD HAVE BEEN SUSPENDED UNDER CLAUSE
5.5.1.


5.6


5.6.1                                                            IF THE LANDLORD
SHALL BE PREVENTED BY ANY CAUSE OUTSIDE THE CONTROL OF THE LANDLORD FROM LAYING
OUT ANY INSURANCE MONIES AS REQUIRED BY ANY OF THE FOREGOING COVENANTS AND IF
THE EXTENT OF THE DAMAGE IS SUCH AS TO RENDER THE PROPERTY AND/OR THE BUILDING
WHOLLY OR SUBSTANTIALLY UNFIT FOR OCCUPATION OR USE THEN THE LANDLORD MAY BY
GIVING TO THE TENANT NOT LATER THAN THREE YEARS AFTER THE DATE OF DAMAGE NOTICE
IN WRITING DETERMINE THIS LEASE (BUT WITHOUT PREJUDICE TO ANY CLAIM BY EITHER
PARTY AGAINST THE OTHER IN RESPECT OF ANY ANTECEDENT BREACH OF COVENANT) AND THE
INSURANCE MONIES SHALL BELONG TO THE LANDLORD ABSOLUTELY AND ANY DISPUTE UNDER
THIS CLAUSE SHALL BE REFERRED TO THE AWARD OF A SINGLE ARBITRATOR TO BE
APPOINTED IN ACCORDANCE WITH THE PROVISIONS SET OUT IN CLAUSE 5.5 ABOVE.


5.6.2                                                            IF THE PROPERTY
IS STILL NOT FIT FOR OCCUPATION OR USE AT THE END OF A PERIOD OF 3 YEARS FROM
THE DATE OF DAMAGE OR DESTRUCTION THE TENANT MAY BY NOTICE SERVED AT ANY TIME
TERMINATE THIS LEASE (BUT WITHOUT PREJUDICE TO ANY CLAIM BY EITHER PARTY AGAINST
THE OTHER IN RESPECT OF ANY ANTECEDENT BREACH OF COVENANT) AND THE INSURANCE
MONIES SHALL BELONG TO THE LANDLORD ABSOLUTELY AND ANY DISPUTE UNDER THIS CLAUSE
SHALL BE REFERRED TO THE AWARD OF A SINGLE ARBITRATOR TO BE APPOINTED IN
ACCORDANCE WITH THE PROVISIONS SET OUT IN CLAUSE 5.5 ABOVE.


5.7                                           THE DEMAND FOR AND/OR THE
ACCEPTANCE OF RENT BY THE LANDLORD OR ITS AGENTS SHALL NOT CONSTITUTE AND SHALL
NOT BE CONSTRUED TO MEAN A WAIVER OF ANY BREACH OF THE COVENANTS ON THE PART OF
THE TENANT HEREIN CONTAINED OR THE PENALTY ATTACHED TO THE NON-PERFORMANCE
THEREOF AND SIMILARLY THE PAYMENT BY THE TENANT OF ANY RENT OR SUM IN RESPECT OF
ANY SERVICE PROVIDED BY THE LANDLORD HEREUNDER SHALL NOT BE CONSTRUED TO MEAN A
WAIVER OF ANY BREACH OF COVENANT ON THE PART OF THE LANDLORD HEREIN CONTAINED.


5.8


5.8.1                                                            THE LANDLORD
MAY DEAL AS IT THINKS FIT WITH OTHER PREMISES ADJOINING OR NEARBY BELONGING TO
THE LANDLORD AND MAY ERECT OR PERMIT TO BE ERECTED ON SUCH PREMISES ANY
BUILDINGS IRRESPECTIVE OF WHETHER THEY AFFECT OR DIMINISH THE LIGHT OR AIR WHICH
MAY NOW OR AT ANY TIME BE ENJOYED BY THE TENANT IN RESPECT OF THE PROPERTY.

 

24


--------------------------------------------------------------------------------


 


5.8.2                                                            THE LANDLORD
MAY WITHOUT OBTAINING ANY CONSENT FROM OR MAKING ANY ARRANGEMENT WITH THE TENANT
ALTER RECONSTRUCT OR MODIFY IN ANY WAY OR CHANGE THE USE OF THE COMMON PARTS AND
OF THE ESTATE SO LONG AS PROPER MEANS OF ENTRANCE TO AND EXIT FROM THE PROPERTY
ARE AFFORDED AND ESSENTIAL SERVICES ARE MAINTAINED AND THE EXERCISE OF THE
RIGHTS CONTAINED IN SCHEDULE 4 IS NOT MATERIALLY PREJUDICED.


5.9                                           THE LANDLORD SHALL NOT BE LIABLE
TO THE TENANT FOR ANY LOSS, DAMAGE OR INCONVENIENCE WHICH MAY BE CAUSED BY
REASON OF:


5.9.1                                                            TEMPORARY
INTERRUPTION OF SERVICES DURING PERIODS OF INSPECTION, MAINTENANCE, REPAIR AND
RENEWAL;


5.9.2                                                            BREAKDOWN OF OR
DEFECT IN ANY PLANT AND MACHINERY, SERVICES OR CONDUITS IN THE PROPERTY, THE
BUILDING OR NEIGHBOURING OR ADJOINING PROPERTY; OR


5.9.3                                                            EVENTS BEYOND
THE REASONABLE CONTROL OF THE LANDLORD;

provided that the Landlord uses all reasonable endeavours to restore the service
and repair and make good the breakdown or defect as soon as reasonably
practicable and to minimise any disruption to the Tenant’s use and enjoyment of
the Property.


5.10                                     THE LANDLORD’S DUTY OF CARE TO THE
TENANT’S EMPLOYEES, AGENTS, WORKPEOPLE AND VISITORS IN OR ABOUT THE BUILDING
DOES NOT GO BEYOND THE OBLIGATIONS INVOLVED IN THE COMMON DUTY OF CARE (WITHIN
THE MEANING OF THE OCCUPIERS’ LIABILITY ACT 1957) OR THE DUTIES IMPOSED BY THE
DEFECTIVE PREMISES ACT 1972.


5.11                                     EXCEPT TO THE EXTENT THAT THE LANDLORD
MAY BE LIABLE UNDER THE COVENANTS AND OBLIGATIONS IN THIS LEASE OR BY LAW
NOTWITHSTANDING ANY AGREEMENT TO THE CONTRARY, THE LANDLORD SHALL NOT BE
RESPONSIBLE TO THE TENANT OR THE TENANT’S LICENSEES NOR TO ANY OTHER PERSON FOR
ANY:


5.11.1                                                      DAMAGE TO, OR LOSS
OF, ANY GOODS OR PROPERTY SUSTAINED IN THE BUILDING (WHETHER OR NOT DUE TO
FAILURE OF ANY SECURITY SYSTEM FOR WHICH THE LANDLORD IS RESPONSIBLE); OR


5.11.2                                                      ACT, OMISSION OR
NEGLIGENCE OF ANY EMPLOYEE OF THE LANDLORD IN THE BUILDING WHERE ACTING OUTSIDE
THE SCOPE OF THE EXPRESS OR IMPLIED AUTHORITY OF THE LANDLORD.

25


--------------------------------------------------------------------------------



5.12                                     THE TENANT IS NOT ENTITLED TO CLAIM ANY
COMPENSATION FROM THE LANDLORD ON QUITTING THE PROPERTY UNLESS AND TO THE EXTENT
THAT ANY STATUTORY RIGHT TO COMPENSATION EXCLUDES THE OPERATION OF THIS CLAUSE.


5.13                                     NOTHING HEREIN CONTAINED SHALL OPERATE
EXPRESSLY OR IMPLIEDLY TO CONFER UPON OR GRANT TO THE TENANT ANY EASEMENT RIGHT
OR PRIVILEGE OTHER THAN THOSE MENTIONED IN SCHEDULE 4.


6                                                    THE GUARANTOR COVENANTS
WITH THE LANDLORD IN THE TERMS SET OUT IN SCHEDULE 2.


7


7.1                                           UNLESS THE RIGHT OF ENFORCEMENT IS
EXPRESSLY GRANTED IT IS NOT INTENDED THAT A THIRD PARTY SHOULD HAVE THE RIGHT TO
ENFORCE A PROVISION OF THIS LEASE UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT 1999.


7.2                                           THE PARTIES MAY RESCIND OR VARY
THIS LEASE WITHOUT THE CONSENT OF A THIRD PARTY TO WHOM AN EXPRESS RIGHT TO
ENFORCE ANY OF ITS TERMS HAS BEEN PROVIDED.


8                                                    THIS LEASE IS A NEW TENANCY
WITHIN THE MEANING OF SECTION 1 OF THE LANDLORD AND TENANT (COVENANTS) ACT 1995.


9


9.1                                           IN THIS LEASE, WHERE ANY ISSUE IS
REQUIRED TO BE DEALT WITH BY, OR SUBMITTED FOR THE DETERMINATION OF, AN
INDEPENDENT EXPERT, THE FOLLOWING PROVISIONS OF THIS CLAUSE ARE TO APPLY BUT, IN
CASE OF CONFLICT WITH OTHER PROVISIONS SPECIFICALLY RELATING TO EXPERT
DETERMINATION ELSEWHERE IN THIS LEASE, THOSE OTHER PROVISIONS ARE TO PREVAIL TO
THE EXTENT OF THE CONFLICT.


9.2                                           THE EXPERT IS TO BE APPOINTED BY
THE PARTIES JOINTLY, OR IF THEY CANNOT OR DO NOT AGREE ON THE APPOINTMENT,
APPOINTED BY WHICHEVER OF THE FOLLOWING IS APPROPRIATE:


9.2.1                                                            THE PRESIDENT
FROM TIME TO TIME OF THE ROYAL INSTITUTION OF CHARTERED SURVEYORS; OR


9.2.2                                                            THE PRESIDENT
FROM TIME TO TIME OF THE INSTITUTE OF CHARTERED ACCOUNTANTS IN ENGLAND AND
WALES;

or in either case the duly appointed deputy of the president, or other person
authorised by him to make appointments on his behalf.


9.3                                           THE PERSON SO APPOINTED IS TO ACT
AS AN EXPERT, AND NOT AS AN ARBITRATOR.


9.4                                           THE EXPERT SO APPOINTED MUST
AFFORD THE PARTIES THE OPPORTUNITY WITHIN SUCH A REASONABLE AND PROPER TIME
LIMIT AS HE MAY STIPULATE TO MAKE REPRESENTATIONS TO

26


--------------------------------------------------------------------------------



                                                          HIM (ACCOMPANIED BY
PROFESSIONAL RENTAL VALUATIONS, REPORTS OR OTHER APPROPRIATE EVIDENCE IN THE
RELEVANT CIRCUMSTANCES) AND PERMIT EACH PARTY TO MAKE SUBMISSIONS ON THE
REPRESENTATIONS OF THE OTHER.


9.5                                           THE FEES AND EXPENSES OF THE
EXPERT, INCLUDING THE COST OF HIS NOMINATION, ARE TO BE BORNE AS THE EXPERT MAY
DIRECT (BUT IN THE ABSENCE OF SUCH A DIRECTION, BY THE PARTIES IN EQUAL SHARES),
BUT (UNLESS THEY OTHERWISE AGREE) THE PARTIES WILL BEAR THEIR OWN COSTS WITH
RESPECT TO THE DETERMINATION OF THE ISSUE BY THE EXPERT.


9.6                                           ONE PARTY MAY PAY THE COSTS
REQUIRED TO BE BORNE BY ANOTHER PARTY IF THEY REMAIN UNPAID FOR MORE THAN 21
DAYS AFTER THEY BECOME DUE AND THEN RECOVER THESE AND ANY INCIDENTAL EXPENSES
INCURRED FROM THE OTHER PARTY ON DEMAND.


9.7                                           IF THE EXPERT REFUSES TO ACT,
BECOMES INCAPABLE OF ACTING OR DIES, THE LANDLORD OR THE TENANT MAY REQUEST THE
APPOINTMENT OF ANOTHER EXPERT IN HIS STEAD UNDER CLAUSE 9.2.


9.8                                           THE DETERMINATION OF THE
INDEPENDENT EXPERT, EXCEPT IN CASE OF MANIFEST ERROR, IS TO BE BINDING ON THE
LANDLORD AND THE TENANT.

Delivered as a deed on the date of this document.

27


--------------------------------------------------------------------------------


SCHEDULE 1

Exceptions and reservations


1                                                    THE FREE AND UNINTERRUPTED
PASSAGE OF WATER STEAM SOIL AIR GAS ELECTRICITY AND TELEPHONE COMMUNICATIONS
FROM AND TO ANY PART OF THE BUILDING, THE ESTATE OR ANY ADJOINING OR
NEIGHBOURING PROPERTY THROUGH THE CONDUITS COMMONLY USED FOR THOSE PURPOSES
WHICH ARE NOW OR MAY IN THE FUTURE BE IN UPON OR UNDER THE PROPERTY.


2                                                    ALL RIGHTS OF ENTRY UPON
THE PROPERTY REFERRED TO IN CLAUSE 3 OF THIS LEASE.


3                                                    THE RIGHT FOR THE LANDLORD
AND ALL OTHER PERSONS AUTHORISED BY THE LANDLORD AT ANY TIME UPON PRIOR NOTICE
(EXCEPT IN EMERGENCY) TO ENTER (OR IN AN EMERGENCY TO BREAK AND ENTER) THE
PROPERTY IN ORDER TO:


3.1                                           INSPECT OR VIEW THE CONDITION OF
THE PROPERTY;


3.2                                           CARRY OUT ANY REPAIRS OR OTHER
WORK WHICH THE LANDLORD MUST OR MAY CARRY OUT UNDER THE PROVISIONS OF THIS LEASE
OR TO DO ANY OTHER THING WHICH UNDER THE SAID PROVISIONS THE LANDLORD MAY DO;
AND


3.3                                           CARRY OUT WORK UPON ANY OTHER PART
OF THE BUILDING WHICH CANNOT REASONABLY BE EFFECTED WITHOUT ENTRY TO THE
PROPERTY.

28


--------------------------------------------------------------------------------


SCHEDULE 2

Guarantee Provisions


1                                                    GUARANTEE


1.1                                           THE GUARANTOR COVENANTS WITH AND
GUARANTEES TO THE LANDLORD THAT THE TENANT WILL PAY THE RENTS RESERVED BY AND
PERFORM AND OBSERVE THE TENANT’S COVENANTS IN THIS LEASE AND THE GUARANTOR WILL
PAY AND MAKE GOOD TO THE LANDLORD ON WRITTEN DEMAND ANY LOSSES DAMAGES COSTS AND
EXPENSES SUFFERED OR INCURRED BY THE LANDLORD IF THE TENANT FAILS TO DO SO.


1.2                                           THE GUARANTEE IN PARAGRAPH 1.1
REMAINS IN FORCE FOR SO LONG AS AND TO THE EXTENT THAT THE TENANT (IN THIS
CONTEXT MEANING THE PARTY NAMED AS “TENANT” IN THE PARTIES’ CLAUSE OF THIS
LEASE) IS NOT RELEASED BY OPERATION OF LAW (OTHERWISE THAN BY DISCLAIMER) FROM
LIABILITY FOR THE TENANT’S COVENANTS IN THIS LEASE.


1.3                                           THE GUARANTOR ALSO COVENANTS WITH
AND GUARANTEES TO THE LANDLORD THAT THE TENANT WILL OBSERVE AND PERFORM ITS
OBLIGATIONS UNDER ANY AUTHORISED GUARANTEE AGREEMENT TO BE ENTERED INTO BY THE
TENANT UNDER THE TERMS OF THIS LEASE AND WILL PAY AND MAKE GOOD TO THE LANDLORD
ON DEMAND ANY LOSSES DAMAGES COSTS AND EXPENSES SUFFERED OR INCURRED BY THE
LANDLORD IF THE TENANT FAILS TO DO SO.


1.4                                           FOR THE PURPOSES OF THIS SCHEDULE
REFERENCES TO THE “TENANT” ARE TO THE TENANT IN RELATION TO WHOM THE GUARANTOR’S
GUARANTEE IS GIVEN BUT NOT TO A LAWFUL ASSIGNEE OF THAT TENANT.


2                                                    NO WAIVER OR RELEASE OF
LIABILITY

The Guarantor will not be released from liability under these provisions because
of:

2.1        forbearance the granting of time or other indulgence of the Landlord;
or


2.2                                           A VARIATION OF THIS LEASE WHETHER
OR NOT MADE WITH THE CONSENT OF THE GUARANTOR AND THE GUARANTEE OF THE GUARANTOR
IN PARAGRAPH 1.1 IS TO OPERATE IN RELATION TO THIS LEASE AS IT MAY BE VARIED
FROM TIME TO TIME.


3                                                   
GUARANTOR TO ACCEPT NEW LEASE UPON DISCLAIMER


3.1                                           IF THIS LEASE IS TERMINATED BY
RE-ENTRY BY THE LANDLORD OR BY DISCLAIMER THE GUARANTOR WILL (ON NOTICE GIVEN BY
THE LANDLORD WITHIN THREE MONTHS AFTER THE DATE OF TERMINATION) TAKE FROM THE
LANDLORD A LEASE OF THE PROPERTY.

29


--------------------------------------------------------------------------------



3.2                                           THE LEASE TO BE GRANTED TO THE
GUARANTOR UNDER PARAGRAPH 3.1 IS TO BE ON THE FOLLOWING TERMS:


3.2.1                                                            THE TERM IS TO
COMMENCE ON THE DATE OF TERMINATION OF THIS LEASE AND TO BE EQUAL TO THE RESIDUE
OF THE TERM WHICH WOULD HAVE REMAINED UNEXPIRED AT THAT DATE IF THIS LEASE HAD
NOT THEN BEEN TERMINATED;


3.2.2                                                            THE YEARLY RENT
IS TO BE THE SAME AS WOULD HAVE BEEN PAYABLE UNDER THIS LEASE IF IT HAD NOT BEEN
TERMINATED;


3.2.3                                                            THE LEASE IS
OTHERWISE TO BE ON THE SAME TERMS AND CONDITIONS AS WOULD HAVE APPLIED UNDER
THIS LEASE IF IT HAD NOT BEEN TERMINATED; AND


3.2.4                                                            THE GUARANTOR
IS TO SUCCEED TO THE RIGHTS AND ASSUME THE LIABILITY OF THE TENANT UNDER THIS
LEASE AS IF THIS LEASE HAD NOT BEEN TERMINATED.


4                                                    SUBORDINATION OF RIGHTS OF
THE GUARANTOR


4.1                                           THE PROVISIONS OF PARAGRAPH 4.2
ARE TO APPLY UNLESS THE LANDLORD HAS NO SUBSISTING CLAIM AGAINST THE TENANT FOR
NON-PAYMENT OF RENT OR FOR BREACH OF OBLIGATION UNDER THIS LEASE.


4.2                                           THE GUARANTOR MAY NOT:


4.2.1                                                            SEEK TO RECOVER
FROM THE TENANT OR ANY THIRD PARTY WHETHER DIRECTLY OR BY WAY OF SET-OFF LIEN
COUNTERCLAIM OR OTHERWISE OR ACCEPT ANY MONEY OR OTHER PROPERTY OR SECURITY OR
EXERCISE ANY RIGHTS IN RESPECT OF ANY SUM WHICH MAY BE OR BECOME DUE TO THE
GUARANTOR ON ACCOUNT OF THE FAILURE BY THE TENANT TO OBSERVE AND PERFORM THE
TENANT COVENANTS IN THIS LEASE;


4.2.2                                                            (IN COMPETITION
WITH THE LANDLORD) CLAIM PROVE OR ACCEPT ANY PAYMENT IN A WINDING-UP LIQUIDATION
BANKRUPTCY COMPOSITION WITH CREDITORS OR OTHER FORM OF ARRANGEMENT ON THE
INSOLVENCY OF THE TENANT FOR MONEY OWING TO THE GUARANTOR BY THE TENANT; NOR


4.2.3                                                            EXERCISE ANY
RIGHT OR REMEDY IN RESPECT OF ANY AMOUNT PAID BY THE GUARANTOR UNDER THIS LEASE
OR ANY LIABILITY INCURRED BY THE GUARANTOR IN OBSERVING PERFORMING OR
DISCHARGING THE OBLIGATIONS AND COVENANTS OF THE TENANT.

30


--------------------------------------------------------------------------------



4.3                                           THE GUARANTOR WARRANTS THAT IT HAS
NOT TAKEN AND UNDERTAKES WITH THE LANDLORD THAT IT WILL NOT WITHOUT THE CONSENT
OF THE LANDLORD TAKE ANY SECURITY FROM THE TENANT IN RESPECT OF THIS GUARANTEE
AND IF SECURITY IS NEVERTHELESS TAKEN IT IS TO BE HELD ON TRUST FOR THE LANDLORD
AS SECURITY FOR THE RESPECTIVE LIABILITIES OF THE GUARANTOR AND THE TENANT.

31


--------------------------------------------------------------------------------


SCHEDULE 3

Service Charge

Part 1


1                                                    DEFINITIONS AND
INTERPRETATION


1.1                                           UNLESS THE CONTRARY INTENTION
APPEARS THE FOLLOWING DEFINITIONS APPLY:

Accounting Period

 

period commencing on the 1 October and ending on the 30 September in any year or
such other period as the Landlord’s surveyor shall determine;

 

 

 

Interim Charge

 

such sum to be paid on account of the Service Charge as the Landlord or its
surveyor acting reasonably shall specify;

 

 

 

Service Charge

 

subject to paragraph 10 of this part of this schedule, a Fair Proportion of the
Total Expenditure; and

 

 

 

Total Expenditure

 

the total expenditure reasonably and properly incurred by the Landlord in any
Accounting Period beginning or ending during the Term in providing the services
and undertaking the responsibility for the matters set out in Part 2 and Part 3
of this Schedule, subject to the exclusions in part 4 of this Schedule.

 


2                                                    THE TENANT SHALL MAKE THE
FIRST PAYMENT OF THE INTERIM CHARGE ON THE DATE OF COMMENCEMENT OF THE TERM AND
THEREAFTER THE TENANT SHALL PAY THE INTERIM CHARGE TO THE LANDLORD BY EQUAL
QUARTERLY PAYMENTS IN ADVANCE ON THE USUAL QUARTER DAYS.


3                                                    IF THE INTERIM CHARGE
EXCEEDS THE SERVICE CHARGE FOR THE ACCOUNTING PERIOD IN RESPECT OF WHICH IT WAS
PAID THE SURPLUS OF THE INTERIM CHARGE SO PAID OVER AND ABOVE THE SERVICE CHARGE
SHALL BE CARRIED FORWARD BY THE LANDLORD AND CREDITED TO THE ACCOUNT OF THE
TENANT IN COMPUTING THE SERVICE CHARGE IN SUCCEEDING ACCOUNTING PERIODS AS
HEREINAFTER PROVIDED OR (IN RESPECT OF THE FINAL YEAR OF THE

 

32


--------------------------------------------------------------------------------


                                                          term (howsoever
determined) refunded to the Tenant within 3 months of the expiration of the term
(howsoever determined).


4                                                    IF THE SERVICE CHARGE
EXCEEDS THE INTERIM CHARGE TOGETHER WITH ANY SURPLUS FROM THE PREVIOUS YEAR
CARRIED FORWARD AS AFORESAID THEN THE TENANT SHALL PAY THE EXCESS TO THE
LANDLORD OR ITS AGENT WITHIN 21 DAYS OF SERVICE UPON THE TENANT OF THE
CERTIFICATE REFERRED TO IN PARAGRAPH 5.


5                                                    AS SOON AS POSSIBLE AFTER
THE EXPIRATION OF EACH ACCOUNTING PERIOD THERE SHALL BE SERVED UPON THE TENANT
BY THE LANDLORD OR ITS AGENTS AN AUDITED CERTIFICATE SUCH CERTIFICATE TO BE
FINAL AND BINDING (EXCEPT IN THE CASE OF MANIFEST ERROR) ON ALL PARTIES
CONTAINING THE FOLLOWING INFORMATION:


5.1                                           THE AMOUNT AND A PROPER BREAKDOWN
OF TOTAL EXPENDITURE;


5.2                                           THE AMOUNT OF THE INTERIM CHARGE
PAID BY THE TENANT TOGETHER WITH ANY SURPLUS CARRIED FORWARD FROM THE PREVIOUS
ACCOUNTING PERIOD;


5.3                                           THE AMOUNT OF THE SERVICE CHARGE
AND OF ANY EXCESS PAYABLE BY OR SURPLUS CREDITED OR REFUNDED TO THE TENANT IN
ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SCHEDULE.


6


6.1                                           THE SERVICE CHARGE SHALL BE DEEMED
TO ACCRUE ON A DAY-TO-DAY BASIS IN ORDER TO ASCERTAIN YEARLY RATES AND FOR THE
ADMINISTRATIVE PURPOSES OF APPORTIONMENT IN RELATION TO PERIODS OF OTHER THAN
ONE YEAR BUT NOT FOR ANY OTHER PURPOSE.


6.2                                           THE SERVICE CHARGE FOR THE
ACCOUNTING PERIOD IN WHICH THE DATE OF THIS LEASE FALLS SHALL BE APPORTIONED AS
FROM THE DATE OF THIS LEASE AND THE SERVICE CHARGE FOR THE ACCOUNTING PERIOD IN
WHICH THE TERM ENDS SHALL BE APPORTIONED DOWN TO THE DATE THE TERM ENDS.


7                                                    THE PROVISIONS OF THIS PART
OF SCHEDULE 3 SHALL CONTINUE TO APPLY NOTWITHSTANDING THE EXPIRY OR EARLIER
DETERMINATION OF THIS LEASE IN RESPECT OF ANY ACCOUNTING PERIOD THEN CURRENT.


8                                                    THE TENANT SHALL BE
ENTITLED ONCE DURING THE PERIOD OF THREE MONTHS COMMENCING ON THE SUBMISSION OF
THE CERTIFICATE UNDER PARAGRAPH 5 TO:


8.1                                           INSPECT THE SERVICE CHARGE
INVOICES AND VOUCHERS OF THE LANDLORD AT SUCH LOCATION AS THE LANDLORD MAY
REASONABLY APPOINT FOR THE PURPOSE DURING NORMAL WORKING HOURS ON WEEKDAYS; AND

33


--------------------------------------------------------------------------------



8.2                                           AT THE TENANT’S EXPENSE TAKE
COPIES OF THEM.


9


9.1                                           THE SERVICE CHARGE SHALL NOT BE
INCREASED OR ALTERED BY REASON ONLY THAT AT ANY RELEVANT TIME ANY AREAS OF THE
ESTATE OR THE BUILDING (AS THE CASE MAY BE) INTENDED FOR LETTING BY THE LANDLORD
TO ONE OR MORE TENANTS MAY BE VACANT OR BE OCCUPIED BY THE LANDLORD OR THAT ANY
TENANT OR OTHER OCCUPIER OF ANOTHER PART OF THE ESTATE OR THE BUILDING (AS THE
CASE MAY BE) MAY DEFAULT IN PAYMENT OF HIS PROPORTION OF THE TOTAL EXPENDITURE.


9.2                                           SUBJECT TO PARAGRAPH 9.1 AND 10 IT
IS THE INTENTION THAT THE LANDLORD SHOULD RECOVER THE WHOLE OF THE TOTAL
EXPENDITURE FROM THE TENANT AND OTHER TENANTS AND OCCUPIERS OF THE ESTATE OR THE
BUILDING (AS THE CASE MAY BE).


10                                              THE SERVICE CHARGE IN RESPECT OF
THE ESTATE SERVICES SHALL NOT EXCEED THE SUM OF £8,192 FOR ANY ACCOUNTING PERIOD
(OR THAT SUM DULY APPORTIONED IN ACCORDANCE WITH THE PRINCIPLES OF PARAGRAPH 6.1
IN THE CASE OF THE ACCOUNTING PERIODS IN WHICH FALL THE DATE OF THIS LEASE AND
THE DATE ON WHICH THE TERM ENDS).

Part 2

The Services and Amenities to be provided by the Landlord to the Estate


1                                                    FROM TIME TO TIME AND AT
ALL TIMES DURING THE TERM TO KEEP IN GOOD AND SUBSTANTIAL REPAIR AND CONDITION
AND PROPERLY CLEANSED DRAINED AND LIGHTED AND INSURED ALL ROADWAYS PATHWAYS
COVERED WAYS PEDESTRIAN ACCESS WAYS AND AREAS CAR PARKING SPACES AND ROADS
GIVING ACCESS THERETO REFUSE COLLECTION AND DISPOSAL AREAS GARDENS VERGES AND
LANDSCAPED AREAS AND ALL OTHER AREAS AND ITEMS USED IN COMMON BY THE TENANT AND
OTHER TENANTS OR OCCUPIERS OF THE ESTATE AND (BUT WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING) THE CAR PARKING SPACES AND FIRE ESCAPE CORRIDORS
(IF ANY) APPURTENANT TO THE UNITS ON THE ESTATE AND THE SERVICE ROADS.


2                                                    THE PROVISION OF SUCH
SUPERVISORY AND SECURITY STAFF AND EQUIPMENT AS THE LANDLORD ACTING IN THE
INTERESTS OF GOOD ESTATE MANAGEMENT SHALL CONSIDER NECESSARY ON THE ESTATE AND
THE PROVISION RENEWAL REPAIR AND MAINTENANCE OF SUITABLE FACILITIES THEREFOR.


3                                                    THE PROVISION AND
MAINTENANCE OF SUCH FENCES TO THE ESTATE AS THE LANDLORD ACTING IN THE INTERESTS
OF GOOD ESTATE MANAGEMENT SHALL CONSIDER NECESSARY OR AS MAY BE REQUIRED.

34


--------------------------------------------------------------------------------



4                                                    CONTROLLING TRAFFIC ON THE
SERVICE ROADS.


5                                                    REPAIRING AND MAINTAINING
OR REPLACING (WHEN BEYOND REPAIR) ANY APPARATUS EQUIPMENT FIXTURES FITTINGS AND
DECORATIONS IN OR ABOUT THE ESTATE THE USE OF WHICH IS COMMON TO THE BUILDING
AND ADJOINING OR NEIGHBOURING PREMISES INCLUDING BUT WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING ALL ELECTRIC LAMP STANDARDS AND TIME SWITCHES.


6                                                    PAYING ALL RATES TAXES
DUTIES CHARGES ASSESSMENTS AND OUTGOINGS WHATSOEVER (WHETHER PARLIAMENTARY
PAROCHIAL LOCAL OR OF ANY OTHER DESCRIPTION) ASSESSED CHARGED OR IMPOSED UPON OR
PAYABLE IN RESPECT OF THE ESTATE OR ANY PART THEREOF EXCEPT INSOFAR AS THE SAME
ARE THE RESPONSIBILITY OF THE TENANT HEREUNDER OR OF ANY OTHER TENANT OR RELATE
TO ANY OTHER LETTABLE PART OF THE ESTATE.


7                                                    ALL COSTS CHARGES AND
EXPENSES OF ABATING A NUISANCE AND OF EXECUTING ALL SUCH WORKS AS MAY BE
NECESSARY FOR COMPLYING WITH ANY NOTICE SERVED BY A LOCAL AUTHORITY IN
CONNECTION WITH THE ESTATE OR ANY PART THEREOF INSOFAR AS THE SAME IS NOT THE
LIABILITY OF OR ATTRIBUTABLE TO THE FAULT OF ANY INDIVIDUAL TENANT OF ANY PART
THEREOF.


8                                                    MAINTAINING REPAIRING
CLEANSING EMPTYING DRAINING EXTENDING AMENDING AND (WHEN BEYOND REPAIR) RENEWING
THE CONDUITS ON THE ESTATE WHICH ARE NOT WITHIN AND EXCLUSIVELY SERVE ANY
TENANT’S DEMISE.


9                                                    PROVIDING SUCH MANAGING
AGENTS FOR ANY SUPERVISORY SECURITY PORTERS AND OTHER STAFF IN THE ESTATE AS THE
LANDLORD ACTING IN THE INTERESTS OF GOOD ESTATE MANAGEMENT SHALL THINK FIT AND
ALSO PROVIDING RENEWING REPAIRING AND MAINTAINING SUITABLE FACILITIES THEREFOR.


10                                              PROVIDING AND MAINTAINING ALL
PLANTS SHRUBS AND LANDSCAPED AREAS AND KEEPING THE SAME PROPERLY PLANTED AND
FREE FROM WEEDS AND THE GRASS REGULARLY CUT.


11                                              PAYING ANY SPECIAL COSTS WHICH
MAY BE LEVIED BY THE LOCAL (OR OTHER COMPETENT) AUTHORITY ON THE ESTATE AS A
WHOLE AND WHICH RELATE TO OR ARISE FROM THE ADMINISTRATION THEREOF AND/OR THE
PROVISION OF THE SERVICES HEREIN MENTIONED.


12                                              PROVIDING MAINTAINING RENEWING
(WHEN BEYOND REPAIR) AND INSURING SUCH EQUIPMENT AS MAY FROM TIME TO TIME IN THE
OPINION OF THE LANDLORD ACTING IN THE INTERESTS OF GOOD ESTATE MANAGEMENT BE
NECESSARY OR DESIRABLE FOR THE CARRYING ON OF THE ACTS AND THINGS MENTIONED IN
THIS SCHEDULE AND OF ANY OTHER SERVICES AND AMENITIES WHICH THE LANDLORD ACTING
IN THE INTERESTS OF GOOD ESTATE MANAGEMENT MAY FROM

35


--------------------------------------------------------------------------------



                                                          TIME TO TIME CONSIDER
NECESSARY OR DESIRABLE AND PROVIDING A STORE FOR THE HOUSING OF SUCH EQUIPMENT.


13                                              PROVIDING ACCOMMODATION TO HOUSE
VEHICLES EQUIPMENT AND PERSONNEL EMPLOYED IN PROVIDING SERVICES TO THE ESTATE.


14                                              THE REASONABLE AND PROPER FEES
AND EXPENSES OF THE LANDLORD AND ANY AGENT OR AGENTS EMPLOYED BY THE LANDLORD TO
AUDIT MANAGE AND ADMINISTER THE ESTATE AND ALSO ANY OTHER EXPENSES INCURRED BY
THE LANDLORD IN THE ADMINISTRATION OR PROTECTION OF THE ESTATE OR THE AMENITIES
THEREOF, WHICH FEES SHALL NOT EXCEED 10% OF THE AGGREGATE TOTAL EXPENDITURE
RELATING TO THE ESTATE SERVICES EXCLUDING THE COSTS OF AUDIT.


15                                              THE REASONABLE AND PROPER COSTS
CHARGES AND EXPENSES OF PREPARING AND SUPPLYING TO TENANTS COPIES OF REASONABLE
REGULATIONS MADE BY THE LANDLORD GOVERNING THE USE OF THE ESTATE OR ANY PART
THEREOF.


16                                              THE COSTS AND EXPENSES OF MAKING
LAYING REPAIRING MAINTAINING CLEANSING AND (WHERE BEYOND REPAIR) RENEWING AND
REBUILDING ALL WAYS ROADS PAVEMENTS SEWERS DRAINS PIPES WATERCOURSES MUTUAL OR
PARTY WALLS AND FENCES MUTUAL OR PARTY STRUCTURES LANDSCAPING AND OTHER ITEMS
(INCLUDING BUT WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING THE CAR
PARKING SPACES ON THE ESTATE).


17                                              KEEPING PROPER RECORDS OF ALL
COSTS CHARGES AND EXPENSES INCURRED BY THE LANDLORD IN CARRYING OUT ITS
OBLIGATIONS HEREUNDER.


18                                              THE CHARGES AND REMUNERATION OF
ACCOUNTANTS TO BE EMPLOYED BY THE LANDLORD OR THE LANDLORD’S SURVEYOR FOR THE
PURPOSE OF AUDITING THE ACCOUNTS IN RESPECT OF THE LANDLORD’S COSTS AND
CERTIFYING THE TOTAL AMOUNT THEREOF FOR THE PERIOD TO WHICH THE ACCOUNT RELATES.


19                                              THE PROVISION OF ANY OTHER
SERVICE WHICH IN THE OPINION OF THE LANDLORD ACTING IN THE INTERESTS OF GOOD
ESTATE MANAGEMENT (WHICH SHALL BE CONCLUSIVE) IT IS REASONABLE FOR THE LANDLORD
TO PROVIDE FOR MAINTAINING AND SECURING THE FACILITIES AND AMENITIES OF THE
ESTATE.

Part 3
The Services and Amenities to be provided by the Landlord to the Building

Section A — Essential Services

36


--------------------------------------------------------------------------------



1                                                    HEATING, AIR-CONDITIONING
AND VENTILATION


1.1                                           THE PROVISION OF SUCH HEATING AS
MAY BE APPROPRIATE IN THE PREVAILING CLIMATIC CONDITIONS, AIR-CONDITIONING AND
VENTILATION AND OF HOT WATER TO THE HOT WATER TAPS IN THE BUILDING.


1.2                                           THE PROVISION OF COLD WATER TO THE
COLD WATER TAPS IN THE BUILDING.


1.3                                           THE REPAIR, MAINTENANCE, RENEWAL
AND REPLACEMENT OF ALL PLANT AND EQUIPMENT REQUIRED FOR OR IN CONNECTION WITH
HEATING, AIR CONDITIONING, VENTILATION AND HOT AND COLD WATER.


2                                                    COMMON PARTS


2.1                                           THE CLEANING, LIGHTING AND
MAINTENANCE OF THE COMMON PARTS.


2.2                                           THE PAYMENT OF ANY OUTGOINGS IN
RESPECT OF THE COMMON PARTS.


2.3                                           REFUSE DISPOSAL.


2.4                                           THE CLEANING AND EMPTYING OF
DRAINS SERVING THE BUILDING AND OTHER CONDUCTING MEDIA.


2.5                                           THE CLEANING OF THE OUTSIDE OF ALL
WINDOWS IN THE BUILDING (INCLUDING THE OUTSIDE OF THE WINDOWS OF THE PROPERTY).


2.6                                           THE PROVISION, MAINTENANCE,
REPAIR, INSPECTION AND (WHERE BEYOND REPAIR) RENEWAL AND REPLACEMENT OF SITE
SIGNS AND OTHER INFORMATIVE NOTICES IN THE COMMON PARTS.


3                                                    LIFTS


3.1                                           THE OPERATION OF A LIFTS SERVICE.


3.2                                           THE REPAIR, MAINTENANCE AND (WHERE
BEYOND REPAIR) RENEWAL AND REPLACEMENT OF THE LIFTS AND OF ALL PLANT AND
EQUIPMENT REQUIRED FOR OR IN CONNECTION WITH THE OPERATION OF THE LIFTS.


4                                                   
REPAIRS AND STATUTORY REQUIREMENTS


4.1                                           THE REPAIR, DECORATION,
MAINTENANCE, CLEANING AND UPKEEP AND (WHERE BEYOND REPAIR) RENEWAL AND
REPLACEMENT OF THE STRUCTURE, FLOORS, WALLS, WINDOW FRAMES AND FITMENTS, MAIN
DRAINS, FOUNDATIONS, EXTERIOR AND ROOF OF THE BUILDING, THE COMMON

37


--------------------------------------------------------------------------------



                                                          PARTS, THE CONDUITS
AND OTHER COMMON SERVICE FACILITIES AND OF PLANT, EQUIPMENT, AND TOOLS SERVING
OR USED IN THE BUILDING.


4.2                                           COMPLIANCE WITH ALL STATUTES,
BYLAWS, REGULATIONS AND THE REQUIREMENTS OF ALL COMPETENT AUTHORITIES AND OF THE
INSURERS IN RELATION TO THE USE AND ENJOYMENT OF THE COMMON PARTS AND THE
BUILDING AS A WHOLE.


5                                                    FIRE-FIGHTING EQUIPMENT

The operation, maintenance, repair and replacement (where beyond repair) of fire
alarms, sprinkler systems and ancillary apparatus, fire prevention and
fire-fighting equipment and apparatus and fire telephone systems.


6                                                    INSURANCES

Engineering insurances for lifts, boilers, air conditioning, plant, lightning
conductor equipment, and all other electrical or mechanical equipment and
apparatus in the Building.


7                                                    OTHERS


7.1                                           PROVISION OF ANY OTHER SERVICE,
AMENITY OR FACILITY AND THE MAKING OF ANY OTHER REASONABLE AND PROPER PAYMENT
WHICH MAY REASONABLY AND PROPERLY BE REQUIRED FOR THE PROPER RUNNING OF THE
BUILDING AND THE COMMON PARTS IN ACCORDANCE WITH THE PRINCIPLES OF GOOD ESTATE
MANAGEMENT.


7.2                                           PAYING ALL RATES TAXES DUTIES
CHARGES ASSESSMENTS AND OUTGOINGS WHATSOEVER (WHETHER PARLIAMENTARY PAROCHIAL
LOCAL OR OF ANY OTHER DESCRIPTION) ASSESSED CHARGED OR IMPOSED UPON OR PAYABLE
IN RESPECT OF THE BUILDING OR ANY PART THEREOF EXCEPT INSOFAR AS THE SAME ARE
THE RESPONSIBILITY OF THE TENANT HEREUNDER OR OF ANY OTHER TENANT OR RELATE TO
ANY OTHER LETTABLE PART OF THE BUILDING.


7.3                                           ALL COSTS CHARGES AND EXPENSES OF
ABATING A NUISANCE AND OF EXECUTING ALL SUCH WORKS AS MAY BE NECESSARY FOR
COMPLYING WITH ANY NOTICE SERVED BY A LOCAL AUTHORITY IN CONNECTION WITH THE
BUILDING OR ANY PART THEREOF INSOFAR AS THE SAME IS NOT THE LIABILITY OF OR
ATTRIBUTABLE TO THE FAULT OF ANY INDIVIDUAL TENANT OF ANY PART THEREOF.


7.4                                           MAINTAINING REPAIRING CLEANSING
EMPTYING DRAINING EXTENDING AMENDING AND (WHEN BEYOND REPAIR) RENEWING THE
CONDUITS ON THE BUILDING WHICH ARE NOT WITHIN AND EXCLUSIVELY SERVE ANY TENANT’S
DEMISE.

38


--------------------------------------------------------------------------------



7.5                                           THE REASONABLE AND PROPER FEES AND
EXPENSES OF THE LANDLORD AND ANY AGENT OR AGENTS EMPLOYED BY THE LANDLORD TO
AUDIT MANAGE AND ADMINISTER THE BUILDING AND ALSO ANY OTHER EXPENSES INCURRED BY
THE LANDLORD IN THE ADMINISTRATION OR PROTECTION OF THE BUILDING OR THE
AMENITIES THEREOF, WHICH FEES SHALL BE 10% OF THE AGGREGATE TOTAL EXPENDITURE
RELATING TO THE BUILDING SERVICES EXCLUDING THE COSTS OF AUDIT.


7.6                                           THE REASONABLE AND PROPER COSTS
CHARGES AND EXPENSES OF PREPARING AND SUPPLYING TO TENANTS COPIES OF REASONABLE
REGULATIONS MADE BY THE LANDLORD GOVERNING THE USE OF THE BUILDING OR ANY PART
THEREOF.


7.7                                           KEEPING PROPER RECORDS OF ALL
COSTS CHARGES AND EXPENSES INCURRED BY THE LANDLORD IN CARRYING OUT ITS
OBLIGATIONS HEREUNDER.


7.8                                           THE CHARGES AND REMUNERATION OF
ACCOUNTANTS TO BE EMPLOYED BY THE LANDLORD OR THE LANDLORD’S SURVEYOR FOR THE
PURPOSE OF AUDITING THE ACCOUNTS IN RESPECT OF THE LANDLORD’S COSTS AND
CERTIFYING THE TOTAL AMOUNT THEREOF FOR THE PERIOD TO WHICH THE ACCOUNT RELATES.

Section B — Discretionary Services


1                                                    SECURITY

The provision of security arrangements for the safety of occupiers and users of
the Building and their property kept in the Building.


2                                                    FLORAL DISPLAY

Landscaping planting and replanting and the maintenance and upkeep of the Common
Parts.

Part 4
Exclusions

For the avoidance of doubt the costs and expenses incurred by the Landlord in
respect of any of the following shall be excluded from the Total Expenditure:

(a)                                            the remedying or any actions
taken or contemplated in respect of any default by any tenant or occupier of any
lettable area in the Building or the Estate;

(b)                                           the redevelopment of the Building
or the Estate;

39


--------------------------------------------------------------------------------


(c)                                            making good any damage or
destruction to the Building or the Estate caused by an Insured Risk;

(d)                                           the rectification of any Inherent
Defect or the making good of any disrepair caused by any Inherent Defect;

(e)                                            any contaminants present upon
about or beneath the Estate which were not introduced by the Tenant; or

(f)                                              complying with the Landlord’s
covenant in clause 4.5.

 

40


--------------------------------------------------------------------------------


 

SCHEDULE 4
Rights enjoyed with the demise


1                                                    THE RIGHTS FOR THE TENANT
AND ALL PERSONS AUTHORISED BY IT IN COMMON WITH THE LANDLORD AND THOSE
AUTHORISED BY THE LANDLORD AND ALL OTHERS HAVING THE SAME RIGHTS:


1.1                                           OF FREE AND UNINTERRUPTED PASSAGE
OF WATER AND SOIL GAS ELECTRICITY COMMUNICATIONS AND ALL OTHER SERVICES OR
SUPPLIES AS ARE NOW OR MAY IN THE FUTURE BE USED BY THE PROPERTY THROUGH THE
CONDUITS SERVING THE PROPERTY WHICH ARE NOW OR MAY IN THE FUTURE BE IN UPON OR
UNDER THE BUILDING THE ESTATE AND ANY OTHER ADJOINING OR NEIGHBOURING PROPERTY
OF THE LANDLORD;


1.2                                           OF WAY AT ALL TIMES AND FOR ALL
PURPOSES:


1.2.1                                                            WITH OR WITHOUT
VEHICLES OVER AND ALONG THE ACCESS ROAD AND PATHWAYS COLOURED BROWN ON PLAN 1
FOR THE PURPOSE OF ACCESS TO AND EGRESS FROM THE BUILDING AND THE CAR PARK
SPACES REFERRED TO IN PARAGRAPH 2 BELOW; AND


1.2.2                                                            ON FOOT ONLY
OVER AND ALONG THE COMMON PARTS;


1.3                                           THE RIGHT AT ALL TIMES TO UNLOAD
VEHICLES OUTSIDE THE BUILDING IN THE AREAS COLOURED BLUE ON PLAN 1 AND THE RIGHT
TO PARK VEHICLES IN SUCH AREAS TEMPORARILY PROVIDED THAT NO OBSTRUCTION SHALL BE
CAUSED TO THE ACCESS TO ANY ADJOINING PREMISES OR TO THE BUILDING.


2                                                    THE EXCLUSIVE RIGHT TO PARK
CARS IN THE 29 SPACES AS MAY FROM TIME TO TIME BE DESIGNATED BY THE LANDLORD’S
SURVEYOR PROVIDED THAT SUCH SPACES SHALL BE AS CLOSE AS REASONABLY PRACTICABLE
TO THE PROPERTY.


3                                                    THE RIGHT OF SUPPORT AND
PROTECTION FROM ALL OTHER PARTS OF THE BUILDING AS IS NOW ENJOYED BY THE
PROPERTY.


4                                                    THE EXCLUSIVE RIGHT TO USE
THE ROOF TERRACE FORMING PART OF THE BUILDING AND WHICH IS SHOWN COLOURED YELLOW
ON PLAN 2 AS AN AREA FOR THE TENANT’S AND ANY UNDERTENANT’S EMPLOYEES AND
VISITORS SUBJECT TO:


4.1                                           THE RIGHT OF THE LANDLORD, ITS
SERVANTS, AGENTS AND VISITORS AND THE TENANTS AND OTHER OCCUPIERS OF THE
ADJOINING BUILDING AND THEIR RESPECTIVE SERVANTS, AGENTS AND VISITORS

41


--------------------------------------------------------------------------------



                                                          IN COMMON WITH ALL
OTHERS HAVING A RIGHT OF EMERGENCY ACCESS AND EGRESS ON FOOT ONLY OVER THE FIRE
ESCAPE WHICH PASSES OVER THE SAID ROOF TERRACE; AND


4.2                                           THE TENANT PAYING ALL COSTS AND
EXPENSES WHICH MAY BE INCURRED BY THE LANDLORD IN CONNECTION WITH THE TENANT’S
USE OF THE SAID ROOF TERRACE.


5                                                    THE RIGHT TO DISPLAY THE
TENANT’S AND ANY UNDERTENANT’S NAME AND BUSINESS ON THE COMMON SIGNAGE BOARD IN
THE CAR PARK OUTSIDE THE BUILDING AND IN THE ENTRANCE FOYER OF THE BUILDING.

42


--------------------------------------------------------------------------------


SCHEDULE 5

Guarantee provisions

Part 1
Form of guarantee on assignment


1                                                    GUARANTEE


1.1                                           THE GUARANTOR GUARANTEES TO THE
LANDLORD THAT THE TENANT WILL PAY THE RENTS RESERVED BY AND PERFORM AND OBSERVE
THE TENANT’S COVENANTS IN THIS LEASE AND THE GUARANTOR WILL PAY AND MAKE GOOD TO
THE LANDLORD ON DEMAND ANY LOSSES DAMAGES COSTS AND EXPENSES SUFFERED OR
INCURRED BY THE LANDLORD IF THE TENANT FAILS TO DO SO.


1.2                                           THE GUARANTEE IN PARAGRAPH 1.1
REMAINS IN FORCE FOR SO LONG AS AND TO THE EXTENT THAT THE TENANT IS NOT
RELEASED BY OPERATION OF LAW (OTHERWISE THAN BY DISCLAIMER) FROM LIABILITY FOR
THE TENANT COVENANTS IN THIS LEASE.


1.3                                           THE GUARANTOR ALSO GUARANTEES TO
THE LANDLORD THAT THE TENANT WILL OBSERVE AND PERFORM ITS OBLIGATIONS UNDER ANY
AUTHORISED GUARANTEE AGREEMENT TO BE ENTERED INTO BY THE TENANT UNDER THE TERMS
OF THIS LEASE AND WILL PAY AND MAKE GOOD TO THE LANDLORD ON DEMAND ANY LOSSES
DAMAGES COSTS AND EXPENSES SUFFERED OR INCURRED BY THE LANDLORD IF THE TENANT
FAILS TO DO SO.


1.4                                           FOR THE PURPOSES OF THIS GUARANTEE
REFERENCES TO THE “TENANT” ARE TO THE ASSIGNEE OF THIS LEASE IN RELATION TO WHOM
THE GUARANTEE TO THE LANDLORD IS GIVEN AND NONE OTHER.


2                                                    NO WAIVER OR RELEASE OF
LIABILITY

The Guarantor will not be released from liability under these provisions because
of:


2.1                                           FORBEARANCE THE GRANTING OF TIME
OR OTHER INDULGENCE OF THE LANDLORD; OR


2.2                                           A VARIATION OF THIS LEASE WHETHER
OR NOT MADE WITH THE CONSENT OF THE GUARANTOR AND THE GUARANTEE OF THE GUARANTOR
IN PARAGRAPH 1.1 IS TO OPERATE IN RELATION TO THIS LEASE AS IT MAY BE VARIED
FROM TIME TO TIME.

43


--------------------------------------------------------------------------------



3                                                   
GUARANTOR TO ACCEPT NEW LEASE UPON DISCLAIMER


3.1                                           IF THIS LEASE IS TERMINATED BY
RE-ENTRY BY THE LANDLORD OR BY DISCLAIMER THE GUARANTOR WILL (ON NOTICE GIVEN BY
THE LANDLORD WITHIN THREE MONTHS AFTER THE DATE OF TERMINATION) TAKE FROM THE
LANDLORD A LEASE OF THE PROPERTY.


3.2                                           THE LEASE TO BE GRANTED TO THE
GUARANTOR UNDER PARAGRAPH 3.1 IS TO BE ON THE FOLLOWING TERMS:


3.2.1                                                            THE TERM IS TO
COMMENCE ON THE DATE OF TERMINATION OF THIS LEASE AND TO BE EQUAL TO THE RESIDUE
OF THE TERM WHICH WOULD HAVE REMAINED UNEXPIRED AT THAT DATE IF THIS LEASE HAD
NOT THEN BEEN TERMINATED;


3.2.2                                                            THE YEARLY RENT
IS TO BE THE SAME AS WOULD HAVE BEEN PAYABLE UNDER THIS LEASE IF IT HAD NOT BEEN
TERMINATED;


3.2.3                                                            THE LEASE IS
OTHERWISE TO BE ON THE SAME TERMS AND CONDITIONS AS WOULD HAVE APPLIED UNDER
THIS LEASE IF IT HAD NOT BEEN TERMINATED; AND


3.2.4                                                            THE GUARANTOR
IS TO SUCCEED TO THE RIGHTS AND ASSUME THE LIABILITY OF THE TENANT UNDER THIS
LEASE AS IF THIS LEASE HAD NOT BEEN TERMINATED.


4                                                    SUBORDINATION OF RIGHTS OF
THE GUARANTOR


4.1                                           THE PROVISIONS OF PARAGRAPH 4.2
ARE TO APPLY UNLESS THE LANDLORD HAS NO SUBSISTING CLAIM AGAINST THE TENANT FOR
NON-PAYMENT OF RENT OR FOR BREACH OF OBLIGATION UNDER THIS LEASE.


4.2                                           THE GUARANTOR MAY NOT:


4.2.1                                                            SEEK TO RECOVER
FROM THE TENANT OR ANY THIRD PARTY WHETHER DIRECTLY OR BY WAY OF SET-OFF LIEN
COUNTERCLAIM OR OTHERWISE OR ACCEPT ANY MONEY OR OTHER PROPERTY OR SECURITY OR
EXERCISE ANY RIGHTS IN RESPECT OF ANY SUM WHICH MAY BE OR BECOME DUE TO THE
GUARANTOR ON ACCOUNT OF THE FAILURE BY THE TENANT TO OBSERVE AND PERFORM THE
TENANT COVENANTS IN THIS LEASE;


4.2.2                                                            (IN COMPETITION
WITH THE LANDLORD) CLAIM PROVE OR ACCEPT ANY PAYMENT IN A WINDING-UP LIQUIDATION
BANKRUPTCY COMPOSITION WITH CREDITORS OR OTHER FORM OF ARRANGEMENT ON THE
INSOLVENCY OF THE TENANT FOR MONEY OWING TO THE GUARANTOR BY THE TENANT; NOR

44


--------------------------------------------------------------------------------



4.2.3                                                            EXERCISE ANY
RIGHT OR REMEDY IN RESPECT OF ANY AMOUNT PAID BY THE GUARANTOR UNDER THIS LEASE
OR ANY LIABILITY INCURRED BY THE GUARANTOR IN OBSERVING PERFORMING OR
DISCHARGING THE OBLIGATIONS AND COVENANTS OF THE TENANT.


4.3                                           THE GUARANTOR WARRANTS THAT IT HAS
NOT TAKEN AND UNDERTAKES WITH THE LANDLORD THAT IT WILL NOT WITHOUT THE CONSENT
OF THE LANDLORD TAKE ANY SECURITY FROM THE TENANT IN RESPECT OF THIS GUARANTEE
AND IF SECURITY IS NEVERTHELESS TAKEN IT IS TO BE HELD ON TRUST FOR THE LANDLORD
AS SECURITY FOR THE RESPECTIVE LIABILITIES OF THE GUARANTOR AND THE TENANT.

Part 2
Form of authorised guarantee agreement


1                                                    GUARANTEE


1.1                                           THE GUARANTOR GUARANTEES TO THE
LANDLORD THAT THE TENANT WILL PAY THE RENTS RESERVED BY AND PERFORM AND OBSERVE
THE TENANT’S COVENANTS IN THIS LEASE AND THE GUARANTOR WILL PAY AND MAKE GOOD TO
THE LANDLORD ON DEMAND ANY LOSSES DAMAGES COSTS AND EXPENSES SUFFERED OR
INCURRED BY THE LANDLORD IF THE TENANT FAILS TO DO SO.


1.2                                           THE GUARANTEE IN PARAGRAPH 1.1
REMAINS IN FORCE FOR SO LONG AS AND TO THE EXTENT THAT THE TENANT IS NOT
RELEASED BY OPERATION OF LAW (OTHERWISE THAN BY DISCLAIMER) FROM LIABILITY FOR
THE TENANT COVENANTS IN THIS LEASE.


1.3                                           FOR THE PURPOSES OF THIS GUARANTEE
REFERENCES TO THE “TENANT” ARE TO THE ASSIGNEE OF THIS LEASE IN RELATION TO WHOM
THE GUARANTEE TO THE LANDLORD IS GIVEN AND NONE OTHER.


2                                                    NO WAIVER OR RELEASE OF
LIABILITY

The Guarantor will not be released from liability under these provisions because
of:


2.1                                           FORBEARANCE THE GRANTING OF TIME
OR OTHER INDULGENCE OF THE LANDLORD; OR


2.2                                           A VARIATION OF THIS LEASE WHETHER
OR NOT MADE WITH THE CONSENT OF THE GUARANTOR AND THE GUARANTEE OF THE GUARANTOR
IN PARAGRAPH 1.1 IS TO OPERATE IN RELATION TO THIS LEASE AS IT MAY BE VARIED
FROM TIME TO TIME.

45


--------------------------------------------------------------------------------



3                                                   
GUARANTOR TO ACCEPT NEW LEASE UPON DISCLAIMER


3.1                                           IF THIS LEASE IS TERMINATED BY
DISCLAIMER THE GUARANTOR WILL (ON NOTICE GIVEN BY THE LANDLORD WITHIN THREE
MONTHS AFTER THE DATE OF TERMINATION) TAKE FROM THE LANDLORD A LEASE OF THE
PROPERTY.


3.2                                           THE LEASE TO BE GRANTED TO THE
GUARANTOR UNDER PARAGRAPH 3.1 IS TO BE ON THE FOLLOWING TERMS:


3.2.1                                                            THE TERM IS TO
COMMENCE ON THE DATE OF TERMINATION OF THIS LEASE AND TO BE EQUAL TO THE RESIDUE
OF THE TERM WHICH WOULD HAVE REMAINED UNEXPIRED AT THAT DATE IF THIS LEASE HAD
NOT THEN BEEN TERMINATED;


3.2.2                                                            THE YEARLY RENT
IS TO BE THE SAME AS WOULD HAVE BEEN PAYABLE UNDER THIS LEASE IF IT HAD NOT BEEN
TERMINATED;


3.2.3                                                            THE LEASE IS
OTHERWISE TO BE ON THE SAME TERMS AND CONDITIONS AS WOULD HAVE APPLIED UNDER
THIS LEASE IF IT HAD NOT BEEN TERMINATED; AND


3.2.4                                                            THE GUARANTOR
IS TO SUCCEED TO THE RIGHTS AND ASSUME THE LIABILITY OF THE TENANT UNDER THIS
LEASE AS IF THIS LEASE HAD NOT BEEN TERMINATED.


4                                                    SUBORDINATION OF RIGHTS OF
THE GUARANTOR


4.1                                           THE PROVISIONS OF PARAGRAPH 4.2
ARE TO APPLY UNLESS THE LANDLORD HAS NO SUBSISTING CLAIM AGAINST THE TENANT FOR
NON-PAYMENT OF RENT OR FOR BREACH OF OBLIGATION UNDER THIS LEASE.


4.2                                           THE GUARANTOR MAY NOT:


4.2.1                                                            SEEK TO RECOVER
FROM THE TENANT OR ANY THIRD PARTY WHETHER DIRECTLY OR BY WAY OF SET-OFF LIEN
COUNTERCLAIM OR OTHERWISE OR ACCEPT ANY MONEY OR OTHER PROPERTY OR SECURITY OR
EXERCISE ANY RIGHTS IN RESPECT OF ANY SUM WHICH MAY BE OR BECOME DUE TO THE
GUARANTOR ON ACCOUNT OF THE FAILURE BY THE TENANT TO OBSERVE AND PERFORM THE
TENANT COVENANTS IN THIS LEASE;


4.2.2                                                            (IN COMPETITION
WITH THE LANDLORD) CLAIM PROVE OR ACCEPT ANY PAYMENT IN A WINDING-UP LIQUIDATION
BANKRUPTCY COMPOSITION WITH CREDITORS OR OTHER FORM OF ARRANGEMENT ON THE
INSOLVENCY OF THE TENANT FOR MONEY OWING TO THE GUARANTOR BY THE TENANT; NOR

46


--------------------------------------------------------------------------------



4.2.3                                                            EXERCISE ANY
RIGHT OR REMEDY IN RESPECT OF ANY AMOUNT PAID BY THE GUARANTOR UNDER THIS LEASE
OR ANY LIABILITY INCURRED BY THE GUARANTOR IN OBSERVING PERFORMING OR
DISCHARGING THE OBLIGATIONS AND COVENANTS OF THE TENANT.


4.3                                           THE GUARANTOR WARRANTS THAT IT HAS
NOT TAKEN AND UNDERTAKES WITH THE LANDLORD THAT IT WILL NOT WITHOUT THE CONSENT
OF THE LANDLORD TAKE ANY SECURITY FROM THE TENANT IN RESPECT OF THIS GUARANTEE
AND IF SECURITY IS NEVERTHELESS TAKEN IT IS TO BE HELD ON TRUST FOR THE LANDLORD
AS SECURITY FOR THE RESPECTIVE LIABILITIES OF THE GUARANTOR AND THE TENANT.

47


--------------------------------------------------------------------------------


 

Executed as a deed by affixing the common seal of LEGAL AND GENERAL ASSURANCE
SOCIETY LIMITED in the presence of:

 

)

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

Signed as a deed on behalf of SPECTRALINK INTERNATIONAL CORPORATION a company
incorporated in the United States of America by being (a) person(s) who in
accordance with the laws of that territory is/are acting under the authority of
the Company:

 

)

)

)

)

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

Signed as a deed on behalf of SPECTRALINK CORPORATION a company incorporated in
the United States of America by being (a) person(s) who in accordance with the
laws of that territory is/are acting under the authority of the Company:

 

)

)

)

)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

48


--------------------------------------------------------------------------------


 

DATED

LEGAL AND GENERAL ASSURANCE SOCIETY LIMITED

SPECTRALINK INTERNATIONAL CORPORATION

SPECTRALINK CORPORATION

LEASE

relating to

First Floor Futura House The Southwood Crescent

Southwood Business Park

Farnborough   Hampshire

 


--------------------------------------------------------------------------------